
	
		I
		112th CONGRESS
		2d Session
		H. R. 4301
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Duncan of South
			 Carolina (for himself, Mr. Wilson of
			 South Carolina, Mr. Poe of
			 Texas, Mr. Harris,
			 Mr. Westmoreland,
			 Mr. Gohmert,
			 Mr. Graves of Georgia,
			 Mr. Broun of Georgia,
			 Mr. Mulvaney,
			 Mr. Scott of South Carolina,
			 Mr. Gowdy, and
			 Mr. Landry) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Energy and Commerce,
			 Transportation and
			 Infrastructure, the
			 Judiciary, Rules,
			 Ways and Means,
			 Agriculture,
			 Armed Services, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To contribute to the growth of the American economy and
		  the strength of American national security by streamlining regulatory
		  permitting procedures and increasing domestic production from all energy
		  sources.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Exploration and Production to
			 Achieve National Demand Act or the EXPAND Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is the following:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings and purposes.
				Sec. 4. Statement of policy.
				Sec. 5. Definitions.
				Title I—Development of Federal Energy Resources
				Subtitle A—Oil and Gas Leasing in the Gulf of
				Mexico
				Sec. 101. Leasing in the Eastern Gulf of Mexico.
				Sec. 102. Extension of deepwater oil and natural gas leases in
				Gulf of Mexico.
				Subtitle B—Scheduled Leasing, Exploration, and Development of
				Oil and Natural Gas in the Federal Outer Continental Shelf
				Sec. 121. Expanded outer Continental Shelf lease
				sales.
				Sec. 122. Geological and geophysical activities in expanded
				leasing areas.
				Sec. 123. Payments from areas newly available to
				leasing.
				Sec. 124. Definitions under the Outer Continental Shelf Lands
				Act.
				Sec. 125. Determination of adjacent zones and planning
				areas.
				Subtitle C—Leasing, Exploration, and Development of Oil and
				Natural Gas Resources in Portions of the Coastal Plain of Alaska
				Sec. 131. Establishment of leasing program for Coastal
				Plain.
				Sec. 132. Conduct of leasing program.
				Sec. 133. Federal and State distribution of
				revenues.
				Sec. 134. Rights-of-way across the Coastal Plain.
				Sec. 135. Conveyance.
				Sec. 136. Local government impact aid and community service
				assistance.
				Subtitle D—Improvement of Interagency Coordination and
				Cooperation in the Processing of Federal Permits for Production of Domestic Oil
				and Gas Resources
				Sec. 141. Regulatory certainty.
				Sec. 142. Regional offices and regional permit
				coordinators.
				Sec. 143. Reviews and actions of Federal agencies.
				Sec. 144. Lead agency.
				Sec. 145. Congressional review of agency
				rulemaking.
				Sec. 146. State coordination regarding Federal oil and gas
				permitting.
				Sec. 147. State consultation.
				Sec. 148. Savings provision.
				Sec. 149. Review of agency permitting decisions.
				Sec. 150. Deadline for decision on agency appeals.
				Subtitle E—Prohibition on New Wilderness or Wilderness Study
				Areas on Lands Administered by the BLM Without Congressional Approval; Indian
				land development 
				Sec. 161. Repeal of Executive order.
				Sec. 162. Wilderness designation procedures.
				Sec. 163. Future executive branch actions.
				Sec. 164. Leases for development of natural resources on Indian
				lands.
				Subtitle F—Legal Causes and Claims Pertaining to the Leasing
				and Development of Federal Lands for Exploration and Production of Oil, Natural
				Gas, Associated Hydrocarbons, and Oil Shale
				Sec. 171. Oil shale, tar sands, and other strategic
				unconventional fuels.
				Sec. 172. Energy production on Federal lands.
				Sec. 173. Jurisdiction.
				Sec. 174. Judicial review.
				Sec. 175. Time for filing petition for judicial review;
				standing, filing of record.
				Sec. 176. Limitation on scope of review and relief.
				Sec. 177. Exclusion.
				Subtitle G—Development of Solar and Wind Energy on Public
				Land
				Sec. 181. Definitions.
				Sec. 182. Programmatic environmental impact statements and land
				use planning.
				Sec. 183. Development of solar and wind energy on public
				land.
				Sec. 184. Disposition of revenues.
				Subtitle H—Miscellaneous Provisions
				Sec. 191. Military operations.
				Sec. 192. Environmental sensitivity analysis under the
				program.
				Sec. 193. Validity of existing leases.
				Sec. 194. Integrity of lease sales and leasing
				schedule.
				Sec. 195. Authority to conduct offshore drilling under approved
				permits.
				Sec. 196. Time requirement to act on oil and natural gas
				drilling permits.
				Sec. 197. Timely issuance of onshore oil and gas
				leases.
				Sec. 198. State auditing.
				Title II—Continental Pipeline Approval
				Sec. 201. Keystone XL pipeline permit approval.
				Title III—Radiological Material Repository
				Sec. 301. Radiological material repository.
				Title IV—Relief From Regulations and Prohibitions That Cause
				Artificial Price Increases
				Sec. 401. Endangered Species Act of 1973 reform.
				Sec. 402. Repeal of EPA climate change regulation.
				Sec. 403. Repeal of Federal ban on synthetic fuels purchasing
				requirement.
				Sec. 404. Repeal of ethanol mandates.
				Title V—Refinery Reform
				Sec. 501. Refinery permitting process.
				Sec. 502. Existing refinery permit application
				deadline.
				Title VI—Repeal of Energy Tax Subsidies
				Sec. 600. Amendment of 1986 code.
				Sec. 601. Repeal of credit for alcohol fuel, biodiesel, and
				alternative fuel mixtures.
				Sec. 602. Repeal of credit for certain plug-in electric
				vehicles.
				Sec. 603. Early termination of credit for qualified fuel cell
				motor vehicles.
				Sec. 604. Repeal of alternative fuel vehicle refueling property
				credit.
				Sec. 605. Repeal of credit for alcohol used as
				fuel.
				Sec. 606. Repeal of credit for biodiesel and renewable diesel
				used as fuel.
				Sec. 607. Repeal of enhanced oil recovery credit.
				Sec. 608. Termination of credit for electricity produced from
				certain renewable resources.
				Sec. 609. Repeal of credit for producing oil and gas from
				marginal wells.
				Sec. 610. Termination of credit for production from advanced
				nuclear power facilities.
				Sec. 611. Repeal of credit for carbon dioxide
				sequestration.
				Sec. 612. Termination of energy credit.
				Sec. 613. Repeal of qualifying advanced coal
				project.
				Sec. 614. Repeal of qualifying gasification project
				credit.
				Sec. 615. Repeal of American Recovery and Reinvestment Act of
				2009 energy grant program.
				Title VII—Regulatory Relief
				Sec. 701. Legislative stay.
				Sec. 702. Compliance dates.
				Sec. 703. Energy recovery and conservation.
				Sec. 704. Other provisions.
				Sec. 705. Management and disposal of coal combustion
				residuals.
				Title VIII—Attainment of National Ambient Air Quality
				Standards
				Sec. 801. Air quality monitoring and modeling
				methodologies.
				Sec. 802. Extending compliance for NAAQS attainment for
				downwind States.
				Title IX—Sub-Basin Reporting of Greenhouse Gas
				Emissions
				Sec. 901. Sub-basin reporting of greenhouse gas
				emissions.
				Title X—Implementation of National Ocean Policy
				Sec. 1001. Prohibition on use of funds.
				Title XI—Other Provisions
				Sec. 1101. Administrative record.
				Sec. 1102. Statement of energy effects.
				Sec. 1103. Priority-Energy Project permit duration.
				Sec. 1104. Exemption for takings of migratory bird incidental
				to energy development and production.
			
		3.Findings and
			 purposes
			(a)FindingsThe Congress finds that—
				(1)the United States
			 spends over $1,000,000,000 per day to import crude oil from foreign countries,
			 representing the largest wealth transfer in history;
				(2)the domestic oil
			 and natural gas industry is responsible for approximately 9.2 million
			 jobs;
				(3)the United States
			 has substantial undeveloped oil and natural gas resources underlying Federal
			 lands;
				(4)multiple legal
			 challenges relating to the leasing, exploration, and development of Federal
			 lands can significantly delay and even prevent these desperately needed oil and
			 natural gas resources from reaching the American public;
				(5)expedited and
			 focused judicial review of legal challenges to proposed oil and natural gas
			 development activities is necessary to ensure that additional American oil and
			 natural gas resources are made available without undue delay to American
			 consumers;
				(6)the approximately
			 43 million leased outer Continental Shelf acres currently account for about 15
			 percent of the United States domestic natural gas production and about 27
			 percent of the United States domestic oil production;
				(7)the leasing of
			 these domestic offshore areas for oil and natural gas development provides
			 significant economic benefits to the Federal Government, as well as to States
			 and localities, through the creation and sustenance of jobs and domestic
			 product;
				(8)the Federal
			 Government distributed over $10,000,000,000 to Federal, State and Indian
			 accounts from energy production during fiscal year 2009, primarily from oil and
			 natural gas production;
				(9)the outer
			 Continental Shelf is a vital national resource reserve held by the Federal
			 Government for the public, which should be made available for expeditious and
			 orderly development, subject to environmental safeguards, in a manner that is
			 consistent with the maintenance of competition and other national needs;
				(10)Executive Order
			 13563 on Improving Regulation and Regulatory Review, issued on January 18,
			 2011, requires that to the extent permitted by law, each agency must, among
			 other things—
					(A)propose or adopt a
			 regulation only upon a reasoned determination that its benefits justify its
			 costs (recognizing that some benefits and costs are difficult to
			 quantify);
					(B)tailor its
			 regulations to impose the least burden on society, consistent with obtaining
			 regulatory objectives, taking into account, among other things, and to the
			 extent practicable, the costs of cumulative regulations;
					(C)select, in
			 choosing among alternative regulatory approaches, those approaches that
			 maximize net benefits (including potential economic, environmental, public
			 health and safety, and other advantages; distributive impacts; and
			 equity);
					(D)to the extent
			 feasible, specify performance objectives, rather than specifying the behavior
			 or manner of compliance that regulated entities must adopt; and
					(E)identify and
			 assess available alternatives to direct regulation, including providing
			 economic incentives to encourage the desired behavior, such as user fees or
			 marketable permits, or providing information upon which choices can be made by
			 the public;
					(11)Executive Order
			 13547 on Stewardship of the Ocean, Our Coasts, and the Great Lakes, issued on
			 July 19, 2010, provides for the development of coastal and marine spatial plans
			 (CMSP) that build upon and improve existing Federal, State, tribal, local, and
			 regional decisionmaking and planning processes;
				(12)the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) already provides a
			 comprehensive and complete framework for undertaking oil and gas activities
			 within the framework of a CMSP-based program;
				(13)through the Outer
			 Continental Shelf Lands Act, Congress has already established the process for
			 development of coastal and marine spatial plans for oil and gas leasing and
			 other authorizations, and it is not necessary to create a new regulatory regime
			 as this would go against the Executive Order;
				(14)the Coastal Plain
			 of Alaska is an important potential new source of domestic oil and gas
			 production;
				(15)the delivery of
			 oil from Alberta, Canada, to domestic markets in the United States is in the
			 national interest of the United States, and the earliest possible completion of
			 the Keystone XL pipeline will best serve the national interest;
				(16)there are 104
			 nuclear reactors currently operating in the United States, providing 20 percent
			 of the electricity of the United States, slightly less than the electricity
			 generated by natural gas;
				(17)nuclear energy is
			 the largest provider of clean, low-carbon electricity, almost 8 times larger
			 than all renewable power production combined, excluding hydroelectric
			 power;
				(18)nuclear power is
			 responsible for 72 percent of emission-free electricity production in the
			 United States and is an essential tool for greenhouse gas reduction;
				(19)nuclear power
			 plants virtually eliminate emissions of greenhouse gases and criteria
			 pollutants associated with acid rain, smog, or ozone;
				(20)nuclear energy
			 supplies consistent, baseload electricity, independent of environmental
			 conditions;
				(21)nuclear power is
			 a safe, reliable, efficient, and affordable source of energy;
				(22)between 1960 and
			 1980, the Nuclear Regulatory Commission issued 169 permits to construct nuclear
			 power facilities;
				(23)even if every
			 nuclear power plant is granted a 20-year extension, all currently operating
			 nuclear power plants will be retired by 2055;
				(24)long lead times
			 for nuclear power plant licensing, permitting, and construction indicate that
			 action to stimulate the nuclear power industry should not be delayed;
				(25)there are 17
			 combined operating license applications currently pending before the Nuclear
			 Regulatory Commission for 26 new reactors in the United States, with 4
			 applications inactive due to regulatory uncertainty;
				(26)those proposed
			 reactors will use the latest in nuclear technology for efficiency and safety,
			 more advanced than the technology of the 1960s and 1970s found in the reactors
			 currently operating in the United States;
				(27)increasing
			 nuclear power threefold will create 480,000 construction jobs, 140,000
			 permanent jobs, and $20,000,000,000 in local, State, and Federal tax revenue
			 each year;
				(28)increasing
			 nuclear power threefold will reduce electricity-based carbon dioxide emissions
			 by 1,400,000,000 metric tons annually and will reduce carbon emissions by 65
			 percent from current emissions levels by 2050;
				(29)increasing
			 nuclear power threefold will produce 320 gigawatts of electricity to power
			 237,000,000 households and constitute 52 percent of the United States
			 electricity portfolio by 2030;
				(30)the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101 et seq.) requires the Federal Government to
			 take ownership of high-level radioactive waste and spent nuclear fuel and build
			 a permanent geologic repository in which to store such waste;
				(31)the Nuclear Waste
			 Policy Act of 1982, as amended in 1987, selected the Yucca Mountain site to be
			 the sole geologic repository in which to store high-level radioactive waste and
			 spent nuclear fuel;
				(32)the Congress
			 reaffirmed Yucca Mountain as the sole candidate site for a geologic repository
			 in 2001;
				(33)despite such
			 laws, the Government has failed to accept high-level radioactive waste and
			 spent nuclear fuel from utilities and has delayed construction of the Yucca
			 Mountain repository;
				(34)failure to accept
			 high-level radioactive waste and spent nuclear fuel has led to more than 74
			 lawsuits filed by utilities against the Government, $1,000,000,000 in
			 settlements being paid, and an estimated $16,200,000,000 in potential
			 liabilities to settle remaining lawsuits;
				(35)each year the
			 Government refuses to accept high-level radioactive waste and spent nuclear
			 fuel adds an estimated $500,000,000 in additional liabilities associated with
			 future lawsuits;
				(36)the failure of
			 the Federal Government to accept high-level radioactive waste and spent nuclear
			 fuel from utilities is a significant barrier to the future development of
			 additional nuclear power;
				(37)the United States
			 has 58,000 tons of radiological material stored at more than 100 sites in 39
			 States;
				(38)the 104
			 commercial nuclear reactors operating in the United States produce
			 approximately 2,000 tons of spent nuclear fuel every year;
				(39)the Yucca
			 Mountain repository’s capacity is statutorily limited to 70,000 tons of waste
			 but can safely hold 120,000 tons;
				(40)operators who
			 have paid into the Nuclear Waste Fund have been denied access to permanent
			 storage of radiological material as promised by the Federal Government;
				(41)permanent
			 geologic storage capacity is a finite resource on which the industry depends;
			 and
				(42)operators have
			 the technical expertise to develop new and more efficient processes of
			 disposing of new radiological material.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)promote expansion
			 of domestic employment opportunities;
				(2)respond to the
			 Nation’s increased need for domestic energy resources, including oil and
			 natural gas resources;
				(3)support the
			 utilization of the outer Continental Shelf for oil and gas production and
			 transmission;
				(4)confirm and ensure
			 the validity of oil and gas leases issued under the Final Outer Continental
			 Shelf Oil and Gas Leasing Program, 2007–2012;
				(5)ensure the
			 continued leasing of outer Continental Shelf areas pursuant to the Final Outer
			 Continental Shelf Oil and Gas Leasing Program, 2007–2012;
				(6)facilitate
			 interagency coordination and cooperation in the processing of permits required
			 to support oil and gas use authorization on Federal lands, both onshore and on
			 the outer Continental Shelf, in order to achieve greater consistency,
			 certainty, and timeliness in permit processing requirements;
				(7)promote process
			 streamlining and increased interagency efficiency, including elimination of
			 interagency duplication of effort;
				(8)improve
			 information sharing among agencies and understanding of respective agency roles
			 and responsibilities;
				(9)promote
			 coordination with State agencies with expertise and responsibilities related to
			 Federal oil and gas permitting decisions, and balance Federal interests with
			 the interests and well-being of State and local communities;
				(10)promote
			 responsible stewardship of Federal oil and gas resources;
				(11)maintain high
			 standards of safety and environmental protection; and
				(12)enhance the
			 benefits to Federal permitting already occurring as a result of a coordinated
			 and timely interagency process for oil and gas permit review for certain
			 Federal oil and gas leases.
				4.Statement of
			 policyIt is the policy of the
			 United States, given the importance of making a transition to a clean energy,
			 low-carbon economy, to facilitate the continued development and growth of a
			 safe and clean nuclear energy industry through reductions in financial,
			 regulatory, and technical barriers to construction and operation.
		5.DefinitionsFor purposes of this Act—
			(1)ActThe
			 term Act means the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.).
			(2)Authorizing
			 leasing statuteThe term authorizing leasing
			 statute means the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.), the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act
			 for Acquired Lands (30 U.S.C. 351 et seq.), and any other law authorizing the
			 use or disposition of Federal lands for oil and gas production or
			 transmission.
			(3)Coastal
			 plainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
			(4)Covered oil and
			 natural gas activityThe term covered oil and natural gas
			 activity means—
				(A)the leasing or
			 other disposition of any lands pursuant to an authorizing leasing statute for
			 the exploration, development, production, processing, or transmission of oil,
			 natural gas, or associated hydrocarbons, and oil shale, including actions or
			 decisions relating to the selection of which lands may or shall be made
			 available for such leasing; and
				(B)any activity taken
			 or proposed to be taken pursuant or in relation to such leases, including their
			 suspension, and any environmental analyses relating to such activity.
				(5)Other
			 termsAny terms used in this Act shall have the meaning such term
			 has in the Act.
			(6)Priority energy
			 projectThe term Priority Energy Project means a
			 project or facility in the United States whose operation results in the
			 production of a domestic supply of energy or the generation of
			 electricity.
			(7)Priority energy
			 project developerThe term Priority Energy Project
			 Developer means a person, organization, or other entity that owns or
			 operates a Priority Energy Project.
			(8)ProgramThe
			 term program means a Final Outer Continental Shelf Oil and Gas
			 Leasing Program issued pursuant to section 18 of the Act (43 U.S.C.
			 1344).
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior, unless
			 otherwise indicated.
			IDevelopment of
			 Federal Energy Resources
			AOil and Gas
			 Leasing in the Gulf of Mexico
				101.Leasing in the
			 Eastern Gulf of Mexico
					(a)Termination of
			 moratoriumSection 104 of the Gulf of Mexico Energy Security Act
			 of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking
			 subsection (a) and redesignating subsections (b) and (c) as subsections (a) and
			 (b), respectively.
					(b)National defense
			 areaSection 12(d) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1341(d)) is amended—
						(1)by striking
			 The United States and inserting the following:
							
								(1)In
				generalThe United States
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)ReviewAnnually,
				the Secretary of Defense shall review the areas of the outer Continental Shelf
				that have been designated as restricted from exploration and operation to
				determine whether the areas should remain under
				restriction.
								.
						(c)Leasing of
			 moratorium areas
						(1)Destin dome and
			 pensacola areasWithin 1 year after the date of the enactment of
			 this Act, the Secretary shall offer for leasing under the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.), the Destin Dome (OPD NH 16–08) and
			 Pensacola (OPD NH 16–05) areas.
						(2)Other
			 areasAs soon as practicable after the date of enactment of this
			 Act, the Secretary shall offer for leasing under the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.), any other areas in the Eastern Gulf of
			 Mexico Planning Area that are made available for leasing pursuant to subsection
			 (a).
						(3)AdministrationThe
			 areas described in paragraphs (1) and (2) shall be offered for lease under this
			 section notwithstanding the omission of any of those areas from the 5-year
			 leasing program approved by the Secretary under section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) in effect at the time of the lease
			 sale. The Secretary shall include the areas described in paragraphs (1) and (2)
			 in any 5-year leasing program approved after the date of enactment of this
			 Act.
						(d)Coastal Zone
			 Management Act of 1972 reviewThe Secretary’s decision to hold a
			 lease sale for the areas described in section 101(c) shall not be subject to
			 consistency review under the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1451 et seq.).
					102.Extension of
			 deepwater oil and natural gas leases in Gulf of Mexico
					(a)Definition of
			 covered leaseIn this section the term covered
			 lease means each oil and gas lease for the Gulf of Mexico Outer
			 Continental Shelf region issued under section 8(b) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337(b)) that was not producing as of April 30,
			 2010.
					(b)Extension of
			 covered leasesThe Secretary of the Interior shall extend the
			 term of a covered lease by 24 months.
					(c)Minimum
			 deepwater well requirementIf fewer than 20 exploration or
			 development wells have been spudded on deepwater leases in the Gulf of Mexico
			 within 18 months after the date of enactment of this Act, the 24-month period
			 under subsection (b) for deepwater leases (water depths of 500 feet or greater)
			 shall be extended by an additional 18 months.
					(d)Effect of
			 extension on suspensionsThe lease term extension under this Act
			 shall be in addition to any lease term suspension either granted or directed
			 under section 5(a)(1) of the Act (43 U.S.C. 1334(a)(1)) prior to or following
			 the date of enactment of this Act.
					(e)Lease
			 reinstatementThe Secretary shall reinstate any lease subject to
			 subsection (a) that expired between April 30, 2010 and the date of enactment of
			 this Act, with a new expiration date as provided in subsection (b).
					BScheduled Leasing,
			 Exploration, and Development of Oil and Natural Gas in the Federal Outer
			 Continental Shelf
				121.Expanded outer
			 Continental Shelf lease sales
					(a)In
			 generalBeginning in fiscal year 2012, the Secretary shall
			 conduct all lease sales included in Table A of the Draft Proposed Outer
			 Continental Shelf Oil and Gas Leasing Program 2010–2015, issued January 2009.
			 All such lease sales shall be conducted in accordance with this section.
					(b)EISThe
			 Secretary is deemed to have issued a final environmental impact statement for
			 the program described in subsection (a) in accordance with all requirements
			 under section 102(2)(C) of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332(2)(C)).
					(c)Exemption from
			 consistency reviewThe Secretary’s decision to hold a lease sale
			 required under this section shall not be subject to consistency review under
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq).
					(d)Leasing
			 programThe Secretary shall prepare and make available a
			 2015–2020 Draft Proposed Outer Continental Shelf Oil and Gas Leasing Program no
			 later than 1 year after the date of enactment of this Act.
					(e)Requirement To
			 maintain programThe Secretary’s implementation of the
			 requirements of this section shall fulfill the requirement under section 19 of
			 the Act (43 U.S.C. 1345) to maintain an oil and gas leasing program through
			 June 30, 2015.
					122.Geological and
			 geophysical activities in expanded leasing areas
					(a)EIS for Atlantic
			 OCS Planning AreaWithin 1 year after the date of enactment of
			 this Act, the Secretary shall issue a Final Programmatic Environmental Impact
			 Statement and Record of Decision pursuant to the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.), assessing the environmental effects of
			 geological and geophysical activities in the Atlantic Outer Continental Shelf
			 Planning Area.
					(b)Permits for
			 Atlantic OCS Planning AreaThe Secretary shall approve any permit
			 that meets the requirements of the Act for geologic and geophysical activities
			 in the Atlantic Outer Continental Shelf Planning Area, including areas in the
			 Southern Atlantic outer Continental Shelf.
					(c)Preliminary EIS
			 for Southern California OCS Planning AreaNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall issue a Preliminary Environmental
			 Impact Statement pursuant to the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) to assess the environmental impacts of geophysical
			 activities in the Southern California Outer Continental Shelf Planning
			 Area.
					123.Payments from
			 areas newly available to leasing
					(a)In
			 generalNotwithstanding section 9 of the Act (43 U.S.C. 1338),
			 upon enactment of this Act and each fiscal year thereafter, 37.5 percent of all
			 bonuses, rents, royalties, and other sums due and payable to the United States
			 received on or after enactment of this Act from outer Continental Shelf leases
			 entered into on or after the date of enactment of this Act shall be paid to the
			 coastal States that are Adjacent States with respect to such leases. Such
			 payment shall be allocated to each such Adjacent State in amounts (based on a
			 formula established by the Secretary by regulation) that are inversely
			 proportional to the respective distances between the point on the coastline of
			 the Adjacent State that is closest to the geographic center of the applicable
			 leased tract and the geographic center of the leased tract.
					(b)ExclusionsSubsection
			 (a) shall not apply to—
						(1)revenues from the
			 forfeiture of a bond or other surety securing obligations other than royalties,
			 civil penalties, or royalties taken by the Secretary in-kind and not sold;
			 and
						(2)revenues generated
			 from leases subject to section 8(g) of the Act (43 U.S.C. 1137(g)).
						(c)Use of payments
			 to StatesAmounts paid to a
			 State under subsection (a) shall be used by the State for such purposes as that
			 State considers necessary.
					(d)Gulf of Mexico
			 outer Continental Shelf revenues
						(1)Limitation on
			 applicationSubsection (a)
			 shall not affect the application of section 105 of the Gulf of Mexico Energy
			 Security Act of 2006 (title I of division C of Public Law 109–432; (43 U.S.C.
			 1331 note)), as in effect before the enactment of this Act, with respect to
			 revenues received by the United States under oil and gas leases issued for
			 tracts located in the Western and Central Gulf of Mexico Outer Continental
			 Shelf Planning Areas, including such leases issued on or after the date of the
			 enactment of this Act.
						(2)Amount of
			 Distributed Qualified Outer Continental Shelf RevenuesSection 105(f)(1) of the Gulf of Mexico
			 Energy Security Act of 2006 (title I of division C of Public Law 109–432; (43
			 U.S.C. 1331 note)) is amended by striking 2055 and inserting
			 2022, and shall not exceed $750,000,000 for each of fiscal years 2023
			 through 2055.
						124.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
					(1)by amending
			 paragraph (f) to read as follows:
						
							(f)The term
				affected State means the Adjacent
				State.
							;
					(2)by striking the
			 semicolon at the end of each of paragraphs (a) through (o) and inserting a
			 period;
					(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
					(4)by adding at the
			 end the following:
						
							(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to this Act, any State the laws of which are declared, pursuant to
				section 4(a)(2), to be the law of the United States for the portion of the
				outer Continental Shelf on which such program, plan, lease sale, leased tract,
				or activity appertains or is, or is proposed to be, conducted.
							(s)The term
				State includes all States having a coastline contiguous to the
				Arctic, Atlantic, or Pacific Ocean, or the Gulf of Mexico, the Commonwealth of
				Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United
				States Virgin Islands, American Samoa, Guam, the other territories of the
				United States, and the District of Columbia.
							(t)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to this Act, the portion of the outer Continental Shelf for which the
				laws of a particular Adjacent State are declared, pursuant to section 4(a)(2),
				to be the law of the United States.
							(u)The term
				miles means statute miles.
							(v)The term
				coastline has the same meaning as the term coast
				line as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
							(w)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
							;
				and
					(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States Exclusive Economic Zone and outer Continental Shelf adjacent
			 to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands, the United States Virgin Islands, American Samoa, Guam, or any other
			 territory of the United States.
					125.Determination
			 of adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and the Atlantic OCS Planning
			 Area, are as indicated on the maps for the Atlantic Outer Continental Shelf
			 region entitled Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, which is dated September 2005 and is on file in the
			 Office of the Director, Minerals Management Service. The Secretary shall
			 designate the Adjacent Zones of States, and additional OCS Planning Areas, for
			 parts of the United States Exclusive Economic Zone and outer Continental Shelf
			 not covered by those maps..
				CLeasing,
			 Exploration, and Development of Oil and Natural Gas Resources in Portions of
			 the Coastal Plain of Alaska
				131.Establishment
			 of leasing program for Coastal PlainThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this subtitle and acting through the Director of
			 the Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
					(2)to administer the
			 provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will minimize any significant adverse effects on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this title in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
					132.Conduct of
			 leasing program
					(a)Repeal
						(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
						(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
						(b)Compliance with
			 requirements under certain other laws
						(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this subtitle in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
						(2)Adequacy of the
			 department of the interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this subtitle before the conduct of the first lease
			 sale.
						(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this subtitle, the Secretary shall prepare an environmental impact
			 statement under the National Environmental Policy Act of 1969 with respect to
			 the actions authorized by this subtitle that are not referred to in paragraph
			 (2). Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this subtitle shall be completed within 18
			 months after the date of enactment of this Act. The Secretary shall only
			 consider public comments that specifically address the Secretary’s preferred
			 action and that are filed within 20 days after publication of an environmental
			 analysis. Notwithstanding any other law, compliance with this paragraph is
			 deemed to satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this subtitle. In preparing or
			 reviewing an environmental assessment pursuant to the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any regulations promulgated
			 thereto, an agency shall consider, in addition to any mitigation required by
			 the agency, all applicable Federal, State, local, and other laws and
			 regulations, guidelines, permit conditions, and any other requirements and best
			 practices regarding a Priority Energy Project and any other actions considered
			 in a cumulative effects analysis. Pursuant to that, the agency shall make a
			 finding of no significant impact or a mitigated finding of no significant
			 impact, as applicable, unless, presuming administrative regularity, the agency
			 can conclusively demonstrate that the mitigation required by the agency and the
			 applicable Federal, State, local, and other laws and regulations, guidelines,
			 permit conditions, and any other requirements and best practices regarding a
			 Priority Energy Project and any other actions considered in a cumulative
			 effects analysis will not prevent or otherwise mitigate a significant impact on
			 the human environment.
						(c)Relationship to
			 State and local authorityNothing in this subtitle shall be
			 considered to limit State and local regulatory authority.
					(d)Special
			 areas
						(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
						(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
						(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
						(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
						(e)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this subtitle.
					(f)RegulationsThe
			 Secretary shall prescribe such regulations as may be necessary to carry out
			 this subtitle, including rules and regulations relating to protection of the
			 fish and wildlife, their habitat, subsistence resources, and environment of the
			 Coastal Plain, by no later than 12 months after the date of enactment of this
			 Act.
					(g)Lease
			 sales
						(1)In
			 generalLands may be leased pursuant to this subtitle to any
			 person qualified to obtain a lease for deposits of oil and gas under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.).
						(2)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
							(A)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subparagraph (C)) from, a lease
			 sale;
							(B)the holding of
			 lease sales after such nomination process; and
							(C)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
							(3)Lease sale
			 bidsBidding for leases under this subtitle shall be by sealed
			 competitive cash bonus bids.
						(4)Acreage minimum
			 in first saleIn the first lease sale under this subtitle, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to paragraph (2)(A), but in no case
			 less than 200,000 acres.
						(5)Timing of lease
			 salesThe Secretary shall—
							(A)conduct the first
			 lease sale under this subtitle within 18 months after the date of the enactment
			 of this Act;
							(B)evaluate the bids
			 in such sale and issue leases resulting from such sale, within 90 days after
			 the date of the completion of such sale; and
							(C)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
							(h)Grant of leases
			 by the Secretary
						(1)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to subsection (g) any lands
			 to be leased on the Coastal Plain upon payment by the lessee of such bonus as
			 may be accepted by the Secretary.
						(2)Subsequent
			 transfersNo lease issued under this subtitle may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
						(i)Lease terms and
			 conditionsAn oil or gas
			 lease issued pursuant to this subtitle shall—
						(1)provide for the
			 payment of a royalty of 37½ percent in amount or value of the production
			 removed or sold from the lease, as determined by the Secretary under the
			 regulations applicable to other Federal oil and gas leases;
						(2)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
						(3)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
						(4)provide that the
			 standard of reclamation for lands required to be reclaimed under this subtitle
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
						(5)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 131(2);
						(6)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State; and
						(7)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this subtitle and the regulations issued under this
			 subtitle.
						(j)Lease Approval
			 deadlines
						(1)In
			 generalNot later than 10
			 business days after the date on which an agency receives an application for any
			 permit, authorization, or other agency action with respect to a lease under
			 this subtitle, the agency shall—
							(A)notify the
			 applicant that the application is complete; or
							(B)notify the
			 applicant that information is missing and specify any information that is
			 required to be submitted for the application to be complete.
							(2)Issuance or
			 deferralNot later than 30 days after the applicant for such a
			 permit, authorization, or other agency action has submitted a complete
			 application, the agency shall—
							(A)issue the permit;
			 or
							(B)(i)defer the decision on
			 the permit; and
								(ii)provide to the applicant a notice
			 that specifies any steps that the applicant could take for the permit to be
			 issued.
								(3)Requirements for
			 deferred applications
							(A)In
			 generalIf the agency provides notice under paragraph (2)(B), the
			 applicant shall have a period of 2 years from the date of receipt of the notice
			 in which to complete all requirements specified by the agency, including
			 providing information needed for compliance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
							(B)Issuance of
			 decision on permitIf the applicant completes the requirements
			 within the period specified in subparagraph (A), the agency shall issue a
			 decision on the permit not later than 10 days after the date of completion of
			 the requirements described in subparagraph (A).
							(C)Denial of
			 permitIf the applicant does not complete the requirements within
			 the period specified in subparagraph (A) the agency shall deny the
			 permit.
							(4)Agency
			 requirementsIn any application for a permit, authorization, or
			 other agency action, the agency shall be prohibited from requiring the
			 applicant to perform any analyses, studies, or other activities that are novel,
			 unprecedented, or otherwise inconsistent with past requirements for permit
			 applicants in the same or similar situations.
						(5)Failure to
			 actIn the event the agency fails to meet any deadline set forth
			 in this section, the agency shall immediately grant the requested permit,
			 authorization, or other approval.
						(k)Coastal plain
			 environmental protection
						(1)No significant
			 adverse effect standard to govern authorized coastal plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of paragraph (3), administer the provisions of this subtitle through
			 regulations, lease terms, conditions, restrictions, prohibitions, stipulations,
			 and other provisions that—
							(A)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
							(B)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
							(C)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 5,000 acres on the Coastal Plain.
							(2)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities pursuant to this
			 subtitle, that—
							(A)a site-specific
			 analysis be made of the probable effects, if any, that the drilling or related
			 activities will have on fish and wildlife, their habitat, subsistence
			 resources, and the environment;
							(B)a plan be
			 implemented to avoid, minimize, and mitigate (in that order and to the extent
			 practicable) any significant adverse effect identified under subparagraph (A);
			 and
							(C)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
							(3)Regulations to
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this subtitle, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this subtitle are conducted in a manner consistent with the purposes and
			 environmental requirements of this subtitle.
						(4)Compliance with
			 federal and state environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this subtitle shall require
			 compliance with all applicable provisions of Federal and State environmental
			 law, and shall also require the following:
							(A)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
							(B)That exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
							(C)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
								(i)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
								(ii)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
								(D)Prohibitions on
			 general public access and use on all pipeline access and service roads.
							(E)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this subtitle, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this subparagraph those facilities, structures,
			 or equipment that the Secretary determines would assist in the management of
			 the Arctic National Wildlife Refuge and that are donated to the United States
			 for that purpose.
							(F)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
							(G)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
							(H)Consolidation of
			 facility siting.
							(I)Appropriate
			 prohibitions or restrictions on use of explosives.
							(J)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
							(K)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
							(L)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
							(M)Fuel storage and
			 oil spill contingency planning.
							(N)Research,
			 monitoring, and reporting requirements.
							(O)Field crew
			 environmental briefings.
							(P)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
							(Q)Compliance with
			 applicable air and water quality standards.
							(R)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
							(S)Reasonable
			 stipulations for protection of cultural and archeological resources.
							(T)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
							(l)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
						(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
						(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
						(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
						(m)Environmental
			 appeals board
						(1)Limitation on
			 delegation of authorityThe Administrator of the Environmental
			 Protection Agency shall not delegate any authority to the Environmental Appeals
			 Board to consider, review, reject, remand, or otherwise invalidate any permit
			 for activity under a lease under this title.
						(2)Performance by
			 SecretaryThe Administrator shall perform all duties currently
			 assigned to the Environmental Appeals Board in the Secretary’s individual
			 capacity.
						(n)Facility
			 consolidation planning
						(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
						(2)ObjectivesThe
			 plan shall have the following objectives:
							(A)Avoiding
			 unnecessary duplication of facilities and activities.
							(B)Encouraging
			 consolidation of common facilities and activities.
							(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
							(D)Utilizing existing
			 facilities wherever practicable.
							(E)Enhancing
			 compatibility between wildlife values and development activities.
							(o)Access to public
			 landsThe Secretary shall—
						(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
						(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
						(p)Expedited
			 judicial review
						(1)Filing of
			 complaint
							(A)DeadlineA
			 complaint seeking judicial review of any provision of this section or any
			 action of the Secretary under this section shall be filed—
								(i)within the 90-day
			 period beginning on the date of the action being challenged; or
								(ii)in
			 the case of a complaint based solely on grounds arising after such period,
			 within 90 days after the complainant knew or reasonably should have known of
			 the grounds for the complaint.
								(B)VenueAny
			 complaint seeking judicial review of any provision of this subtitle or any
			 action of the Secretary under this subtitle may be filed only in the United
			 States Court of Appeals for the District of Columbia.
							(C)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this subtitle, including the environmental
			 analysis thereof, shall be limited to whether the Secretary has complied with
			 this subtitle and shall be based upon the administrative record of that
			 decision. The Secretary’s identification of a preferred course of action to
			 enable leasing to proceed and the Secretary’s analysis of environmental effects
			 under this subtitle shall be presumed to be correct unless shown otherwise by
			 clear and convincing evidence to the contrary.
							(2)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
						133.Federal and
			 State distribution of revenues
					(a)In
			 generalAll adjusted bonus, rental, and royalty revenues from
			 Federal oil and gas leasing and operations authorized under this subtitle shall
			 be subject to distribution in the same manner as for Federal oil and gas leases
			 under section 35 of the Mineral Leasing Act (30 U.S.C. 191).
					(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
					134.Rights-of-way
			 across the Coastal Plain
					(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
						(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
						(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
					(c)RegulationsThe
			 Secretary shall include in regulations under section 132 provisions granting
			 rights-of-way and easements described in subsection (a).
					135.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), shall
			 convey—
					(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
					(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
					136.Local
			 government impact aid and community service assistance
					(a)Financial
			 assistance authorized
						(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this subtitle.
						(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this subtitle, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
						(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
						(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
						(2)implementing
			 mitigation plans and maintaining mitigation projects;
						(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
						(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, that
			 shall—
							(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
							(B)provide to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate an annual report on the
			 status of coordination between developers and the communities affected by
			 development.
							(c)Application
						(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
						(2)North slope
			 borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
						(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
						(d)Establishment of
			 fund
						(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
						(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
						(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this subtitle.
						(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
						(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
						(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
					DImprovement of
			 Interagency Coordination and Cooperation in the Processing of Federal Permits
			 for Production of Domestic Oil and Gas Resources
				141.Regulatory
			 certainty
					(a)In
			 generalThe relevant regulations, guidance, guidelines, and any
			 other agency interpretations and rules that are in effect on the day on which a
			 Priority Energy Project Developer submits an application for a permit,
			 authorization, or other agency action regarding a Priority Energy Project shall
			 remain in effect for purposes of the agency’s evaluation, review, or action on
			 such application. In no event shall any regulations, guidance, guidelines, or
			 any other agency interpretations and rules that become effective after such day
			 be considered applicable to or otherwise controlling with regard to an agency’s
			 evaluation, review, or action on such application.
					(b)WaiverUpon
			 providing written notice to an agency, a Priority Energy Project Developer may
			 waive subsection (a) with respect to a specific permit application. In no event
			 shall such waiver be construed as waiving subsection (a) regarding any other
			 permit application or any other agency action for that same Priority Energy
			 Project.
					142.Regional
			 offices and regional permit coordinatorsIt is the sense of the Congress that—
					(1)within 180 days
			 after enactment of this Act, the Secretary of the Interior should establish
			 regional offices in Alaska and the contiguous 48 States to coordinate review of
			 Federal permits for oil and gas projects on Federal lands onshore and on the
			 outer Continental Shelf;
					(2)the regional
			 offices should be responsible for coordinating the timely completion of all
			 permitting activities by Federal agencies, and State agencies to the maximum
			 extent practicable, with respect to any oil and gas project under a Federal
			 lease issued pursuant to the mineral leasing laws, either onshore or on the
			 outer Continental Shelf, including oil and gas projects should include oil
			 shale projects under Federal oil shale leases;
					(3)the number of
			 regional offices should be established by the Secretary, ensuring that there is
			 an adequate number of offices in each region proximate to available Federal oil
			 and gas lease tracts onshore and on the outer Continental Shelf to meet the
			 demands for expeditious permitting in that region;
					(4)the Secretary
			 should designate as regional offices pursuant to paragraph (3) all offices
			 established under section 365 of the Energy Policy Act of 2005 (42 U.S.C.
			 15924);
					(5)within 90 days
			 after the enactment of this Act, the Secretary, the Secretary of Agriculture,
			 the Secretary of Commerce, the Secretary of Transportation, the Administrator
			 of the Environmental Protection Agency, the Chief of the Corps of Engineers,
			 and the head of any other Federal agency with responsibilities related to
			 permitting of Federal oil and gas leases, should enter into a memorandum of
			 understanding establishing respective duties and responsibilities for staffing
			 the regional offices and accomplishing the objectives of this section;
					(6)not later than 30
			 days after the date of signing of a memorandum pursuant to subsection (c), all
			 Federal signatory agencies should assign to each regional office the
			 appropriate employees with expertise in the oil and gas permitting issues
			 relating to that office, including with respect to—
						(A)consultation and
			 preparation of biological opinions under section 7 of the Endangered Species
			 Act of 1973 (16 U.S.C. 1536);
						(B)regulatory matters
			 under the Clean Air Act (42 U.S.C. 7401 et seq.);
						(C)planning under the
			 National Forest Management Act of 1976 (16 U.S.C. 472a et seq.);
						(D)the preparation of
			 analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) (NEPA);
						(E)the preparation of
			 analyses and the issuance of approvals as required under the Coastal Zone
			 Management Act (33 U.S.C. 1451 et seq.);
						(F)authorizations
			 pursuant to the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et
			 seq.);
						(G)the issuance of
			 permits as may be required for the discharge of dredged or fill material into
			 the waters of the United States, including wetlands, under section 404 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344);
						(H)applications for
			 permits to drill under the Mineral Leasing Act (30 U.S.C. 181 et seq.);
						(I)exploration plans
			 and development and production plans and associated permits under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); and
						(J)to the maximum
			 extent practicable, for purposes of this paragraph, Federal agencies should
			 give preference to employees volunteering for reassignment to the regional
			 offices, and should offer incentives to attract and retain regional office
			 employees, including retaining contract employees, rotational assignments,
			 salary incentives of up to 120 percent of an employee’s existing salary
			 immediately prior to reassignment, or any combination of strategies;
						(7)each employee
			 assigned pursuant to paragraph (6) should—
						(A)within 90 days
			 after the date of assignment, report to the regional office to which the
			 employee is assigned;
						(B)be responsible for
			 all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
						(C)participate as
			 part of the team working on proposed oil and gas projects, planning, and
			 environmental analyses; and
						(8)the Secretary
			 should appoint a Regional Permit Coordinator to be located within each regional
			 office established pursuant to this section, with full authority to act on
			 behalf of the Secretary, and consistent with the purposes of this subtitle, the
			 Regional Permit Coordinators should—
						(A)pursue interagency
			 coordination and cooperation in the processing of permits required to support
			 oil and gas use authorizations on Federal lands;
						(B)maintain or
			 enhance high standards of safety and environmental protection through improved
			 coordination;
						(C)achieve process
			 streamlining and increased interagency efficiency, including elimination of
			 duplication between Federal and State agencies;
						(D)seek improved
			 information sharing and use, and an improved understanding of respective agency
			 mandates, roles, and responsibilities;
						(E)provide a more
			 consistent approach for the application of environmental science that will
			 ensure environmental protection for all areas affected by outer Continental
			 Shelf development, including Alaska; and
						(F)establish
			 mechanisms to enhance coordination with State agencies with expertise and
			 responsibilities related to oil and gas use authorizations.
						143.Reviews and
			 actions of Federal agencies
					(a)Schedules for
			 timely permit decisionmaking
						(1)Notification of
			 applicantWithin 10 days after the date on which the Secretary
			 receives any oil and gas permit application or amended application, the
			 Secretary shall either notify the applicant that the application is complete or
			 notify the applicant that information is missing and specify the information
			 that is required to be submitted for the application to be complete.
						(2)Classification
			 of permitWithin 30 days after notifying such a permit applicant
			 that an application is complete, the Secretary, in consultation with the permit
			 applicant as necessary, shall determine and inform the Regional Permit
			 Coordinator responsible for that project area whether the proposed permit is a
			 class I, class II, or class III permit. The Regional Permit Coordinator shall
			 as soon as possible, but in no event later than 30 days following the
			 Secretary’s determination, establish a binding schedule to ensure the most
			 expeditious possible review and processing of the requested permit in
			 accordance with this section.
						(b)Permit classes
			 and schedules
						(1)Class i
			 permitsAn oil and gas permit shall be designated as a class I
			 permit under this section if the permitted activity is of a nature that would
			 typically require preparation of an environmental impact statement under the
			 National Environmental Policy Act of 1969 to inform the permitting decision.
			 For such permits, the Regional Permit Coordinator shall establish a schedule
			 for timely completion of all permit reviews and processing, not to exceed 30
			 months. The Regional Permit Coordinator shall make the schedule publicly
			 available within 10 days after the schedule is established.
						(2)Class ii
			 permitsAn oil and gas permit shall be designated as a class II
			 permit under this section if the permitted activity is of a nature that would
			 typically be found not to significantly affect the quality of the human
			 environment under the National Environmental Policy Act of 1969. For such
			 permits, the Regional Permit Coordinator shall establish the most expeditious
			 schedule possible for completion of all permit reviews and processing, not to
			 exceed 90 days. The Regional Permit Coordinator may grant a one-time extension
			 of that schedule, not to exceed 60 days, upon a good cause showing that
			 additional time is necessary to complete permit decisions. Not later than 15
			 days after establishing or extending any schedule for a class II permit, the
			 Regional Permit Coordinator shall provide the permit applicant with the
			 schedule.
						(3)Class iii
			 permits and categorical exclusions
							(A)In
			 generalNotwithstanding
			 paragraphs (1) and (2), an oil and gas permit shall be designated as a class
			 III permit under this section if the permitted activity either qualifies for a
			 statutory or regulatory categorical exclusion under the National Environmental
			 Policy Act of 1969 or if the requirements under the National Environmental
			 Policy Act of 1969 and other applicable law for the permit have been completed
			 within 30 days after the date of a complete application. For such permits, the
			 permit shall be issued within 30 days after the date of a complete
			 application.
							(B)PurposeIt is recognized that the purpose for
			 issuing a categorical exclusion is to eliminate the need for unnecessary
			 paperwork and effort under the National Environmental Policy Act of 1969 for
			 categories of actions that normally do not warrant preparation of an
			 environmental impact statement or environmental assessment.
							(C)Rebuttable
			 presumptionIn the case of permits issued by the Bureau of Land
			 Management, the activities described in section 390 of the Energy Policy Act of
			 2005 (42 U.S.C. 15942) shall be entitled to a rebuttable presumption that a
			 categorical exclusion shall apply if the activities are to be conducted
			 pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.), unless the Bureau
			 shall have found extraordinary circumstances to exist as a result of a review
			 conducted in accordance with 43 CFR 46.20(c), 43 CFR 46.215, and chapter 4 and
			 appendix 5 of the Bureau of Land Management NEPA Handbook, and shall have
			 reported the findings of this review to the Regional Permit Coordinator within
			 30 days after the date of a complete application. If extraordinary
			 circumstances exist in relation to the activities being considered, then the
			 application shall be eligible for a class I or class II permit as appropriate
			 under this section.
							(4)Reclassification
			 of class ii permitIf prior to the expiration of the established
			 schedule for a class II permit newly discovered information indicates that the
			 class II permit will significantly affect the quality of the human environment,
			 the Secretary may, in consultation with the permit applicant, reclassify the
			 permit as a class I permit under paragraph (1), and the Regional Coordinator
			 shall establish an amended schedule that complies with the provisions of that
			 paragraph.
						(c)Dispute
			 resolutionThe Regional Permit Coordinator shall resolve all
			 administrative issues that affect oil and gas permit reviews. The Regional
			 Permit Coordinator shall report to the head of the relevant action agency, or
			 his or her designee, for resolution of any issue regarding an oil and gas
			 permit that may result in missing the schedule deadlines established pursuant
			 to subsection (b). The Regional Permit Coordinators shall include data
			 regarding the incidence and resolution of disputes under this subsection in
			 their reports to the Secretary.
					(d)Remedies
						(1)In
			 generalAn applicant for a
			 class I permit may bring a cause of action to seek expedited mandamus review,
			 pursuant to the procedures in section 174, if a Regional Permit Coordinator or
			 the Secretary fails to—
							(A)establish a
			 schedule in accordance with subsection (b);
							(B)enforce and ensure
			 completion of reviews within schedule deadlines; or
							(C)take all actions
			 as are necessary and proper to avoid jeopardizing the timely completion of the
			 entire schedule.
							(2)Failure to
			 comply with scheduleIf an agency fails to complete its review of
			 and issue a decision upon a permit within the schedule established by the Court
			 pursuant to section 174, that permit shall be deemed granted to the
			 applicant.
						(e)Prohibition of
			 certain terms and conditionsNo Federal agency may include in any
			 permit, right-of-way, or other authorization issued for an oil and gas project
			 subject to the provisions of this subtitle, any term or condition that may be
			 authorized, but is not required, by the provisions of any applicable law, if
			 such term or condition would prevent or impair in any significant respect
			 completion of a permit review within the time schedule established pursuant to
			 subsection (b) or would otherwise impair in any significant respect expeditious
			 oil and gas development. No Regional Permit Coordinator shall have any
			 authority to impose any terms, conditions, or requirements beyond those imposed
			 by any Federal law, agency, regulation, or lease term.
					(f)Consolidated
			 recordThe Secretary, acting through the appropriate Regional
			 Permit Coordinator, with the cooperation of Federal and State administrative
			 officials and agencies, shall maintain a complete, consolidated record of all
			 decisions made or actions taken by the Regional Permit Coordinators or by any
			 Federal agency with respect to any oil and gas permit.
					(g)FundingThe
			 Secretary shall carry out this section with amounts that are otherwise
			 available for related purposes.
					144.Lead
			 agency
					(a)ApplicabilityThe
			 provisions of this section apply pursuant to this Act only where a Priority
			 Energy Project is subject to the jurisdiction of more than one Federal agency
			 or upon the election of the Priority Energy Project Developer.
					(b)Lead
			 agencyThe Federal Energy Regulatory Commission shall act as the
			 lead agency for purposes of coordinating, reviewing, or otherwise granting any
			 permit or authorization or other agency action regarding a Priority Energy
			 Project pursuant to this Act.
					(c)Authority To set
			 deadlinesThe Federal Energy Regulatory Commission, in
			 consultation with other Federal agencies and, as appropriate, with Indian
			 tribes, multi-State entities, and State agencies that are willing to coordinate
			 their own separate permitting and environmental reviews with the lead agency,
			 shall establish prompt and binding intermediate milestones and final deadlines
			 for the granting of permits or authorizations or other agency actions relating
			 to the Priority Energy Project not later than 90 days following notification by
			 a Priority Energy Project Developer that it is invoking the provisions of this
			 section for its Priority Energy Project.
					(d)Requirement To
			 meet deadlinesAll Federal agencies shall meet the deadlines
			 established under subsection (c) and cooperate fully with the Federal Energy
			 Regulatory Commission in its capacity as lead agency pursuant to this Act. In
			 the event an agency fails to act in accordance with a final deadline
			 established pursuant to subsection (c) regarding a Priority Energy Project, the
			 permit or authorization or other agency action shall be deemed granted and
			 approved.
					(e)AppealsAs
			 lead agency, the Federal Energy Regulatory Commission shall hear all agency
			 appeals in lieu of an affected agency regarding a Priority Energy Project and
			 in hearing such appeals is authorized to remand, reverse, or revise any agency
			 decision.
					(f)Consolidated
			 recordAs lead agency, the Federal Energy Regulatory Commission,
			 in consultation with other Federal agencies, shall prepare a single
			 environmental review document, which shall be used as the basis for all
			 decisions regarding the Priority Energy Project under Federal law. The document
			 may be an environmental assessment or environmental impact statement under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if
			 warranted, or such other form of analysis.
					(g)ResourcesAll
			 Federal agencies are required, upon request of the Federal Energy Regulatory
			 Commission, as lead agency, to allocate personnel and other resources to assist
			 it in fulfilling its obligations under this section.
					(h)Relationship to
			 NEPA and Energy Policy Act of 2005
						(1)In
			 generalSection 390(a) of the Energy Policy Act of 2005 (42
			 U.S.C. 15942(a)) is amended—
							(A)by striking
			 rebuttable presumption that the use of a; and
							(B)by striking
			 would apply.
							(2)Mineral Leasing
			 ActSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p))
			 is repealed.
						(i)Additional
			 powers and responsibilities
						(1)Regional permit
			 coordinator reportsThe Regional Permit Coordinators shall each
			 submit a report to the Secretary by December 31 of each year that documents
			 each office’s performance in meeting the objectives under this subtitle,
			 including recommendations to further streamline the permitting process.
						(2)Redirection of
			 priorities or resourcesIn order to expedite overall permitting
			 activity, the Secretary may redirect the priority of regional office activities
			 or the allocation of resources among such offices, and shall engage the
			 agencies that are parties to the memorandum of understanding under section
			 142(c) to the extent such adjustments implicate their respective staffs or
			 resources.
						(3)Report to
			 CongressBeginning 3 years after the date of enactment of this
			 Act, the Secretary shall prepare and submit a report to the President and
			 Congress by April 15 of each year that outlines the results achieved under this
			 subtitle and makes recommendations to the President and Congress for further
			 improvements in processing oil and gas permits on Federal lands.
						145.Congressional
			 review of agency rulemakingChapter 8 of title 5, United
			 States Code, is amended to read as follows:
					
						8Congressional Review of Agency
				Rulemaking
							
								Sec.
								801. Congressional
				  review.
								802. Congressional approval
				  procedure for major rules.
								803. Congressional
				  disapproval procedure for nonmajor rules.
								804. Definitions.
								805. Judicial
				  review.
								806. Exemption for monetary
				  policy.
								807. Effective date of
				  certain rules.
							
							801.Congressional review
								(a)(1)(A)Before a rule may take effect, the Federal
				agency promulgating such rule shall submit to each House of the Congress and to
				the Comptroller General a report containing—
											(i)a copy of the rule;
											(ii)a
				concise general statement relating to the rule;
											(iii)a classification of the rule as a major or
				nonmajor rule, including an explanation of the classification specifically
				addressing each criteria for a major rule contained within sections 804(2)(A),
				804(2)(B), and 804(2)(C);
											(iv)a list of any other related
				regulatory actions intended to implement the same statutory provision or
				regulatory objective as well as the individual and aggregate economic effects
				of those actions; and
											(v)the proposed effective date of the
				rule.
											(B)On the date of the submission of the report
				under subparagraph (A), the Federal agency promulgating the rule shall submit
				to the Comptroller General and make available to each House of Congress—
											(i)a complete copy of the cost-benefit
				analysis of the rule, if any, including an analysis of any jobs added or lost,
				differentiating between public and private sector jobs;
											(ii)the agency’s actions pursuant to sections
				603, 604, 605, 607, and 609 of this title;
											(iii)the agency’s actions pursuant to sections
				202, 203, 204, and 205 of the Unfunded Mandates Reform Act of 1995; and
											(iv)any other relevant information or
				requirements under any other Act and any relevant Executive orders.
											(C)Upon receipt of a report submitted under
				subparagraph (A), each House shall provide copies of the report to the chairman
				and ranking member of each standing committee with jurisdiction under the rules
				of the House of Representatives or the Senate to report a bill to amend the
				provision of law under which the rule is issued.
										(2)(A)The Comptroller General shall provide a
				report on each major rule to the committees of jurisdiction by the end of 15
				calendar days after the submission or publication date as provided in section
				802(b)(2). The report of the Comptroller General shall include an assessment of
				the agency’s compliance with procedural steps required by paragraph
				(1)(B).
										(B)Federal agencies shall cooperate with the
				Comptroller General by providing information relevant to the Comptroller
				General’s report under subparagraph (A).
										(3)A
				major rule relating to a report submitted under paragraph (1) shall take effect
				upon enactment of a joint resolution of approval described in section 802 or as
				provided for in the rule following enactment of a joint resolution of approval
				described in section 802, whichever is later.
									(4)A
				nonmajor rule shall take effect as provided by section 803 after submission to
				Congress under paragraph (1).
									(5)If a joint resolution of approval relating
				to a major rule is not enacted within the period provided in subsection (b)(2),
				then a joint resolution of approval relating to the same rule may not be
				considered under this chapter in the same Congress by either the House of
				Representatives or the Senate.
									(b)(1)A major rule shall not take effect unless
				the Congress enacts a joint resolution of approval described under section
				802.
									(2)If a joint resolution described in
				subsection (a) is not enacted into law by the end of 70 session days or
				legislative days, as applicable, beginning on the date on which the report
				referred to in section 801(a)(1)(A) is received by Congress (excluding days
				either House of Congress is adjourned for more than 3 days during a session of
				Congress), then the rule described in that resolution shall be deemed not to be
				approved and such rule shall not take effect.
									(c)(1)Notwithstanding any other provision of this
				section (except subject to paragraph (3)), a major rule may take effect for one
				90-calendar-day period if the President makes a determination under paragraph
				(2) and submits written notice of such determination to the Congress.
									(2)Paragraph (1) applies to a determination
				made by the President by Executive order that the major rule should take effect
				because such rule is—
										(A)necessary because of an imminent threat to
				health or safety or other emergency;
										(B)necessary for the enforcement of criminal
				laws;
										(C)necessary for national security; or
										(D)issued pursuant to any statute implementing
				an international trade agreement.
										(3)An exercise by the President of the
				authority under this subsection shall have no effect on the procedures under
				section 802.
									(d)(1)In addition to the opportunity for review
				otherwise provided under this chapter, in the case of any rule for which a
				report was submitted in accordance with subsection (a)(1)(A) during the period
				beginning on the date occurring—
										(A)in the case of the Senate, 60 session days,
				or
										(B)in the case of the House of
				Representatives, 60 legislative days,
										before the date the Congress is
				scheduled to adjourn a session of Congress through the date on which the same
				or succeeding Congress first convenes its next session, sections 802 and 803
				shall apply to such rule in the succeeding session of Congress.(2)(A)In applying sections 802 and 803 for
				purposes of such additional review, a rule described under paragraph (1) shall
				be treated as though—
											(i)such rule were published in the Federal
				Register on—
												(I)in the case of the Senate, the 15th session
				day, or
												(II)in the case of the House of
				Representatives, the 15th legislative day,
												after the succeeding session of Congress
				first convenes; and(ii)a
				report on such rule were submitted to Congress under subsection (a)(1) on such
				date.
											(B)Nothing in this paragraph shall be
				construed to affect the requirement under subsection (a)(1) that a report shall
				be submitted to Congress before a rule can take effect.
										(3)A
				rule described under paragraph (1) shall take effect as otherwise provided by
				law (including other subsections of this section).
									802.Congressional
				approval procedure for major rules
								(a)(1)For purposes of this
				section, the term joint resolution means only a joint resolution
				addressing a report classifying a rule as major pursuant to section
				801(a)(1)(A)(iii) that—
										(A)bears no preamble;
										(B)bears the following title (with blanks
				filled as appropriate): Approving the rule submitted by ___ relating to
				___.;
										(C)includes after its resolving clause
				only the following (with blanks filled as appropriate): That Congress
				approves the rule submitted by ___ relating to ___.; and
										(D)is introduced pursuant to paragraph
				(2).
										(2)After a House of Congress receives a
				report classifying a rule as major pursuant to section 801(a)(1)(A)(iii), the
				majority leader of that House (or his or her respective designee) shall
				introduce (by request, if appropriate) a joint resolution described in
				paragraph (1)—
										(A)in the case of the House of
				Representatives, within three legislative days; and
										(B)in the case of the Senate, within
				three session days.
										(3)A joint resolution described in
				paragraph (1) shall not be subject to amendment at any stage of
				proceeding.
									(b)A joint resolution
				described in subsection (a) shall be referred in each House of Congress to the
				committees having jurisdiction over the provision of law under which the rule
				is issued.
								(c)In the Senate, if the committee or
				committees to which a joint resolution described in subsection (a) has been
				referred have not reported it at the end of 15 session days after its
				introduction, such committee or committees shall be automatically discharged
				from further consideration of the resolution and it shall be placed on the
				calendar. A vote on final passage of the resolution shall be taken on or before
				the close of the 15th session day after the resolution is reported by the
				committee or committees to which it was referred, or after such committee or
				committees have been discharged from further consideration of the
				resolution.
								(d)(1)In the Senate, when the
				committee or committees to which a joint resolution is referred have reported,
				or when a committee or committees are discharged (under subsection (c)) from
				further consideration of a joint resolution described in subsection (a), it is
				at any time thereafter in order (even though a previous motion to the same
				effect has been disagreed to) for a motion to proceed to the consideration of
				the joint resolution, and all points of order against the joint resolution (and
				against consideration of the joint resolution) are waived. The motion is not
				subject to amendment, or to a motion to postpone, or to a motion to proceed to
				the consideration of other business. A motion to reconsider the vote by which
				the motion is agreed to or disagreed to shall not be in order. If a motion to
				proceed to the consideration of the joint resolution is agreed to, the joint
				resolution shall remain the unfinished business of the Senate until disposed
				of.
									(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 2 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
									(3)In the Senate, immediately following
				the conclusion of the debate on a joint resolution described in subsection (a),
				and a single quorum call at the conclusion of the debate if requested in
				accordance with the rules of the Senate, the vote on final passage of the joint
				resolution shall occur.
									(4)Appeals from the decisions of the
				Chair relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
									(e)In the House of Representatives, if any
				committee to which a joint resolution described in subsection (a) has been
				referred has not reported it to the House at the end of 15 legislative days
				after its introduction, such committee shall be discharged from further
				consideration of the joint resolution, and it shall be placed on the
				appropriate calendar. On the second and fourth Thursdays of each month it shall
				be in order at any time for the Speaker to recognize a Member who favors
				passage of a joint resolution that has appeared on the calendar for at least 5
				legislative days to call up that joint resolution for immediate consideration
				in the House without intervention of any point of order. When so called up a
				joint resolution shall be considered as read and shall be debatable for 1 hour
				equally divided and controlled by the proponent and an opponent, and the
				previous question shall be considered as ordered to its passage without
				intervening motion. It shall not be in order to reconsider the vote on passage.
				If a vote on final passage of the joint resolution has not been taken by the
				third Thursday on which the Speaker may recognize a Member under this
				subsection, such vote shall be taken on that day.
								(f)(1)If, before passing a
				joint resolution described in subsection (a), one House receives from the other
				a joint resolution having the same text, then—
										(A)the joint resolution of the other
				House shall not be referred to a committee; and
										(B)the procedure in the receiving House
				shall be the same as if no joint resolution had been received from the other
				House until the vote on passage, when the joint resolution received from the
				other House shall supplant the joint resolution of the receiving House.
										(2)This subsection shall not apply to the
				House of Representatives if the joint resolution received from the Senate is a
				revenue measure.
									(g)If either House
				has not taken a vote on final passage of the joint resolution by the last day
				of the period described in section 801(b)(2), then such vote shall be taken on
				that day.
								(h)This section and
				section 803 are enacted by Congress—
									(1)as an exercise of
				the rulemaking power of the Senate and House of Representatives, respectively,
				and as such is deemed to be part of the rules of each House, respectively, but
				applicable only with respect to the procedure to be followed in that House in
				the case of a joint resolution described in subsection (a) and superseding
				other rules only where explicitly so; and
									(2)with full
				recognition of the Constitutional right of either House to change the rules (so
				far as they relate to the procedure of that House) at any time, in the same
				manner and to the same extent as in the case of any other rule of that
				House.
									803.Congressional disapproval procedure for
				nonmajor rules
								(a)For purposes of this section, the term
				joint resolution means only a joint resolution introduced in the
				period beginning on the date on which the report referred to in section
				801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding
				days either House of Congress is adjourned for more than 3 days during a
				session of Congress), the matter after the resolving clause of which is as
				follows: That Congress disapproves the nonmajor rule submitted by the
				___ relating to ___ , and such rule shall have no force or effect. (The
				blank spaces being appropriately filled in).
								(b)(1)A joint resolution described in subsection
				(a) shall be referred to the committees in each House of Congress with
				jurisdiction.
									(2)For purposes of this section, the term
				submission or publication date means the later of the date on which—
										(A)the Congress receives the report submitted
				under section 801(a)(1); or
										(B)the nonmajor rule is published in the
				Federal Register, if so published.
										(c)In the Senate, if the committee to which is
				referred a joint resolution described in subsection (a) has not reported such
				joint resolution (or an identical joint resolution) at the end of 15 session
				days after the date of introduction of the joint resolution, such committee may
				be discharged from further consideration of such joint resolution upon a
				petition supported in writing by 30 Members of the Senate, and such joint
				resolution shall be placed on the calendar.
								(d)(1)In the Senate, when the committee to which
				a joint resolution is referred has reported, or when a committee is discharged
				(under subsection (c)) from further consideration of a joint resolution
				described in subsection (a), it is at any time thereafter in order (even though
				a previous motion to the same effect has been disagreed to) for a motion to
				proceed to the consideration of the joint resolution, and all points of order
				against the joint resolution (and against consideration of the joint
				resolution) are waived. The motion is not subject to amendment, or to a motion
				to postpone, or to a motion to proceed to the consideration of other business.
				A motion to reconsider the vote by which the motion is agreed to or disagreed
				to shall not be in order. If a motion to proceed to the consideration of the
				joint resolution is agreed to, the joint resolution shall remain the unfinished
				business of the Senate until disposed of.
									(2)In the Senate, debate on the joint
				resolution, and on all debatable motions and appeals in connection therewith,
				shall be limited to not more than 10 hours, which shall be divided equally
				between those favoring and those opposing the joint resolution. A motion to
				further limit debate is in order and not debatable. An amendment to, or a
				motion to postpone, or a motion to proceed to the consideration of other
				business, or a motion to recommit the joint resolution is not in order.
									(3)In the Senate, immediately following the
				conclusion of the debate on a joint resolution described in subsection (a), and
				a single quorum call at the conclusion of the debate if requested in accordance
				with the rules of the Senate, the vote on final passage of the joint resolution
				shall occur.
									(4)Appeals from the decisions of the Chair
				relating to the application of the rules of the Senate to the procedure
				relating to a joint resolution described in subsection (a) shall be decided
				without debate.
									(e)In the Senate the procedure specified in
				subsection (c) or (d) shall not apply to the consideration of a joint
				resolution respecting a nonmajor rule—
									(1)after the expiration of the 60 session days
				beginning with the applicable submission or publication date, or
									(2)if the report under section 801(a)(1)(A)
				was submitted during the period referred to in section 801(d)(1), after the
				expiration of the 60 session days beginning on the 15th session day after the
				succeeding session of Congress first convenes.
									(f)If, before the passage by one House of a
				joint resolution of that House described in subsection (a), that House receives
				from the other House a joint resolution described in subsection (a), then the
				following procedures shall apply:
									(1)The joint
				resolution of the other House shall not be referred to a committee.
									(2)With respect to a joint resolution
				described in subsection (a) of the House receiving the joint resolution—
										(A)the procedure in that House shall be the
				same as if no joint resolution had been received from the other House;
				but
										(B)the vote on final passage shall be on the
				joint resolution of the other House.
										804.DefinitionsFor purposes of this chapter—
								(1)The term Federal agency means
				any agency as that term is defined in section 551(1).
								(2)The term major rule means any
				rule, including an interim final rule, that the Administrator of the Office of
				Information and Regulatory Affairs of the Office of Management and Budget finds
				has resulted in or is likely to result in—
									(A)an annual effect on the economy of
				$100,000,000 or more;
									(B)a major increase in costs or prices for
				consumers, individual industries, Federal, State, or local government agencies,
				or geographic regions; or
									(C)significant adverse effects on competition,
				employment, investment, productivity, innovation, or on the ability of United
				States-based enterprises to compete with foreign-based enterprises in domestic
				and export markets.
									(3)The term nonmajor rule means
				any rule that is not a major rule.
								(4)The term rule has the meaning
				given such term in section 551, except that such term does not include—
									(A)any rule of particular applicability,
				including a rule that approves or prescribes for the future rates, wages,
				prices, services, or allowances therefore, corporate or financial structures,
				reorganizations, mergers, or acquisitions thereof, or accounting practices or
				disclosures bearing on any of the foregoing;
									(B)any rule relating to agency management or
				personnel; or
									(C)any rule of agency organization, procedure,
				or practice that does not substantially affect the rights or obligations of
				non-agency parties.
									805.Judicial review
								(a)No determination, finding, action, or
				omission under this chapter shall be subject to judicial review.
								(b)Notwithstanding subsection (a), a court may
				determine whether a Federal agency has completed the necessary requirements
				under this chapter for a rule to take effect.
								(c)The enactment of a joint resolution of
				approval under section 802 shall not be interpreted to serve as a grant or
				modification of statutory authority by Congress for the promulgation of a rule,
				shall not extinguish or affect any claim, whether substantive or procedural,
				against any alleged defect in a rule, and shall not form part of the record
				before the court in any judicial proceeding concerning a rule except for
				purposes of determining whether or not the rule is in effect.
								806.Exemption for monetary policyNothing in this chapter shall apply to rules
				that concern monetary policy proposed or implemented by the Board of Governors
				of the Federal Reserve System or the Federal Open Market Committee.
							807.Effective date of certain
				rulesNotwithstanding section
				801—
								(1)any rule that establishes, modifies, opens,
				closes, or conducts a regulatory program for a commercial, recreational, or
				subsistence activity related to hunting, fishing, or camping; or
								(2)any rule other than a major rule which an
				agency for good cause finds (and incorporates the finding and a brief statement
				of reasons therefore in the rule issued) that notice and public procedure
				thereon are impracticable, unnecessary, or contrary to the public
				interest,
								shall
				take effect at such time as the Federal agency promulgating the rule
				determines..
				146.State
			 coordination regarding Federal oil and gas permitting
					(a)in
			 generalThe Secretary shall invite the Governor of any State
			 wherein an oil and gas operation may require a Federal permit, or the coastline
			 of which is in immediate geographic proximity to oil and gas operations on the
			 outer Continental Shelf, to be a signatory to the memorandum under section
			 142(c) for purposes of fulfilling any State responsibilities with respect to
			 Federal oil and gas permitting decisions. The Regional Permit Coordinators
			 shall facilitate and coordinate concurrent State reviews of requested permits
			 for oil and gas projects on the outer Continental Shelf.
					(b)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with affected States for purposes of this section, consistent with this title
			 and other applicable Federal law. Such agreements may include the sharing of
			 information, the joint utilization of available expertise, the facilitating of
			 permitting procedures, joint planning and review, and the formation of joint
			 surveillance and monitoring arrangements to carry out applicable Federal and
			 State laws, regulations, and stipulations relevant to oil and gas operations
			 that may be carried out pursuant to this title.
					147.State
			 consultationA Federal agency
			 with jurisdiction over a Priority Energy Project may delegate to the State in
			 which the Priority Energy Project is located the Federal agency’s
			 responsibilities for environmental reviews, consultations, or decisions or
			 other actions required under any Federal law regarding the Priority Energy
			 Project. After authority is delegated under this section to a State it may be
			 revoked only by an Act of Congress. The Federal agency may provide financial
			 and other forms of assistance to States, multistate entities, and Indian tribes
			 to facilitate the coordination and delegation under this section.
				148.Savings
			 provisionExcept as expressly
			 stated, nothing in this subtitle affects—
					(1)the applicability
			 of any Federal or State law; or
					(2)any delegation of
			 authority made by the head of a Federal agency the employees of which are
			 participating in the implementation of this subtitle.
					149.Review of
			 agency permitting decisions
					(a)Administrative
			 reviewAny oil and gas permitting decision for Federal lands
			 onshore or on the outer Continental Shelf under this subtitle shall not be
			 subject to further administrative review within the respective Federal agency
			 responsible for that decision, and shall be the final decision of that agency
			 for purposes of judicial review.
					(b)Judicial
			 reviewAny oil and gas permitting decision for Federal lands
			 onshore or on the outer Continental Shelf under this subtitle shall be subject
			 to judicial review only in accordance with section 174.
					150.Deadline for
			 decision on agency appeals
					(a)Deadline for
			 decisionNot later than 120
			 days after the date of the filing of an appeal by a Priority Energy Project
			 Developer, the agency shall issue a final decision.
					(b)Failure To
			 actIn the event the agency fails to meet the deadline of this
			 section, the appeal shall be decided in favor of the Priority Energy Project
			 Developer.
					EProhibition on New
			 Wilderness or Wilderness Study Areas on Lands Administered by the BLM Without
			 Congressional Approval; Indian land development 
				161.Repeal of
			 Executive orderThe Bureau of
			 Land Management shall not implement, administer, or enforce Secretarial Order
			 No. 3310, issued by the Secretary of the Interior on December 22, 2010, except
			 by Congressional approval.
				162.Wilderness
			 designation procedures
					(a)Precondition to
			 designationThe Secretary of the Interior may not designate or
			 issue a recommendation to designate a wilderness or wilderness study area as
			 Wild Lands, Wilderness, or any other protective
			 designation on lands administered by the Bureau of Land Management before the
			 last day of the 30-day period beginning on the date on which the Secretary
			 provides a description and map of the land proposed to be so designated to
			 Congress and to the Governor of each State with jurisdiction over parcels of
			 land located within the boundaries of the area proposed to be
			 designated.
					(b)Public
			 participation
						(1)Public hearing
			 requirement
							(A)In
			 generalSubject to subparagraph (D), not later than 90 days after
			 the date on which the Secretary of Interior issues a recommendation under
			 subsection (a), the Secretary shall hold not fewer than one public hearing
			 within a county (or comparable unit of local government) located wholly or in
			 part within the boundaries of the proposed wilderness or wilderness study area.
			 The Secretary shall ensure that all interested individuals are afforded an
			 opportunity to participate in a hearing held under this paragraph.
							(B)CommentsThe
			 Secretary of the Interior shall solicit comments from the public at a hearing
			 held under subparagraph (A), and shall enter all comments received at or
			 related to such hearing into the record of the hearing.
							(C)Availability of
			 recordThe Secretary of the Interior shall promptly make the
			 record of a hearing held under subparagraph (A), including a transcript of the
			 hearing, available to the public on the Internet or by other electronic means.
			 The Secretary shall ensure that any components of the record that are completed
			 before the entire record is finalized are made available upon their
			 completion.
							(D)WaiverThe
			 Secretary of the Interior may decline to hold a public hearing under
			 subparagraph (A) if each unit of local government located wholly or in part
			 within the boundaries of the national monument expressly waives the right to
			 such hearing.
							(2)Notice and
			 comment period requirementNot later than 30 days after the date
			 on which Secretary of Interior issues a recommendation under subsection (a),
			 the Secretary shall initiate a notice and comment period to receive comments
			 from the public regarding the recommendation.
						(3)Report
							(A)ContentsNot
			 later than one year after issuing a recommendation to designate a wilderness or
			 wilderness study area under subsection (a), the Secretary shall submit to
			 Congress a report containing the following:
								(i)An
			 analysis of the economic impact of the designation on the communities within
			 100 miles of the boundaries of the proposed wilderness or wilderness study
			 area, including an estimate of the tax revenues that will be lost to, or gained
			 for, the Federal, State, and local governments as a result of the
			 designation.
								(ii)An analysis of the impact the designation
			 will have on the Nation’s energy security, including the effects of the loss of
			 sites to produce wind, geothermal, or solar energy, and the number of barrels
			 of oil, tons of coal, or cubic feet of natural gas that will become unavailable
			 as a result of the designation.
								(iii)The projected
			 impact of the designation on interests, rights, and uses associated with the
			 parcels of land within the boundaries of the monument, including water rights,
			 hunting, recreational shooting, grazing, timber production, vegetation
			 manipulation to maintain forest health, off-road vehicle use, hiking, horseback
			 riding, and mineral and energy leases, claims, and permits.
								(iv)The
			 record of any hearings held under paragraph (1).
								(v)Any
			 written comments received during the notice and comment period conducted under
			 paragraph (2).
								(B)PublicationThe
			 Secretary of Interior shall ensure that—
								(i)a
			 report submitted to Congress under subparagraph (A) is published on the
			 Department of Interior Web site upon completion; and
								(ii)any
			 components of the report that are completed before the entire report is
			 finalized and submitted to Congress are published on the Department of Interior
			 Web site upon their completion.
								(4)Implementation
			 guidelinesThe Secretary of the Interior, in cooperation with the
			 States, shall develop and publish guidelines to provide for the implementation
			 of subsection.
						(c)Congressional
			 Approval of designation
						(1)Approval
			 requiredA designation issued under subsection (a) shall cease to
			 be effective following the last day of the 2-year period beginning on the date
			 on which the Secretary of Interior issued the designation, unless the report is
			 approved by an Act of Congress on or before that last day.
						(2)Management of
			 land before ApprovalDuring
			 the period between the issuance of the report described in subsection (b)(3)
			 and congressional approval described above, the Secretary of Interior shall
			 ensure that any restriction placed on land and interests, rights, or uses
			 associated with the parcels of land designated as a national monument,
			 including water rights, hunting, recreational shooting, grazing, timber
			 production, vegetation manipulation to maintain forest health, off-road vehicle
			 use, hiking, horseback riding, and mineral and energy leases, claims, and
			 permits, is narrowly tailored and essential to the proper care and management
			 of the objects to be protected.
						(3)Effect of
			 nonapprovalIf Congress does not approve the report, any
			 reservation of land made by the report, and any restriction imposed as a result
			 of the report on interests, rights, or uses associated with the parcels of
			 land, shall cease to be effective following the last day of the 2-year period
			 referred to in paragraph (1).
						163.Future
			 executive branch actions
					(a)EffectivenessUpon
			 enactment of this Act, no executive branch action that withdraws more than 100
			 acres, in the aggregate, of public lands within the United States pursuant to
			 the Antiquities Act of 1906 (16 U.S.C. 431 et seq.) or any other relevant
			 authority shall be effective except by compliance with this section. The
			 provisions of this subsection shall apply to executive branch actions that
			 withdraw less than 100 acres of public land where such withdrawals are located
			 within 100 miles of any other withdrawal of public lands.
					(b)WithdrawalTo
			 the extent authorized by existing law, the President or the relevant head of an
			 agency may withdraw public lands in the United States provided that such
			 withdrawal shall not be effective until notice is provided in the Federal
			 Register and to the House of Representatives and the Senate. Such withdrawal
			 shall terminate unless approved by a Federal statute not later than one year
			 after the notice of such withdrawal has been submitted to Congress.
					(c)LimitationIf
			 Congress fails to pass an Act approving a withdrawal under subsection (b), the
			 President or the relevant head of an agency shall be prohibited from
			 withdrawing such land or a similar area of public lands until at least 5 years
			 after the end of the time period described in subsection (b).
					164.Leases for
			 development of natural resources on Indian landsSubsection (a) of the first section of the
			 Act to authorize the leasing of restricted Indian lands for public, religious,
			 educational, recreational, residential, business, and other purposes requiring
			 the grant of long-term leases (25 U.S.C. 415(a); commonly known as the
			 Long-term Leasing Act) is amended by striking including
			 the development or utilization of natural resources in connection with
			 operations under such leases and inserting except leases for the
			 development or utilization of natural resources and leases in connection with
			 operations under such leases, neither of which shall require Secretarial
			 approval under this section,.
				FLegal Causes and
			 Claims Pertaining to the Leasing and Development of Federal Lands for
			 Exploration and Production of Oil, Natural Gas, Associated Hydrocarbons, and
			 Oil Shale
				171.Oil shale, tar
			 sands, and other strategic unconventional fuels
					(a)JurisdictionUpon
			 enactment of this Act, the Federal Energy Regulatory Commission, in lieu of the
			 Department of the Interior, shall be granted exclusive jurisdiction and all
			 relevant authority to implement and administer the leasing program for research
			 and development of oil shale and tar sands and all other programs and
			 requirements contained in section 369 of the Energy Policy Act of 2005 (Public
			 Law 109–58; 42 U.S.C. 15927).
					(b)RegulationsUpon
			 enactment of this Act and pursuant to paragraph (1), the Federal Energy
			 Regulatory Commission shall immediately stay all regulations and guidelines
			 promulgated by the Department of the Interior or any other agency under section
			 369 of the Energy Policy Act of 2005 and, notwithstanding any other law,
			 publish proposed rules in the Federal Register not later than 6 months
			 following enactment of this Act that fully implement as expeditiously as
			 practicable the provisions of such section 369. The Federal Energy Regulatory
			 Commission shall publish final rules not later than 18 months following
			 enactment of this Act.
					(c)ResourcesThe
			 Federal Energy Regulatory Commission is authorized to request from the
			 Department of the Interior and the Department of Energy any resources and
			 personnel that it deems necessary to implement and administer the provisions of
			 this subsection, and the Department of the Interior and the Department of
			 Energy are required to provide such resources and personnel as
			 requested.
					172.Energy
			 production on Federal lands
					(a)RequirementThe
			 Secretary of the Interior is directed to take sufficient actions to ensure that
			 by January 1, 2018, not less than 10 percent of the Federal outer Continental
			 Shelf lands and not less than 10 percent of onshore Federal lands and interests
			 in lands that are under the Secretary’s jurisdiction are being leased for the
			 production of energy.
					(b)AuthorizationThe
			 Secretary of the Interior shall utilize all available authority pursuant to
			 this Act and any other Federal law, as applicable, to comply with the
			 requirement in subsection (a).
					173.Jurisdiction
					(a)Exclusive
			 jurisdictionNotwithstanding any other provision of law,
			 including section 23(c)(2) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1349(c)(2)), any final agency decision concerning any covered oil and natural
			 gas activity shall be subject to judicial review only in the United States
			 District Court for the District of Columbia.
					(b)Finality of
			 leasing decisionsNotwithstanding the provisions of any law or
			 regulation to the contrary, a decision by the Bureau of Land Management or the
			 Minerals Management Service to issue a Final Notice of Sale and proceed with an
			 oil and gas lease sale pursuant to any authorizing leasing statute shall not be
			 subject to further administrative review within the Department of the Interior,
			 and shall be the final decision of the agency for purposes of judicial
			 review.
					(c)Expedited
			 reviewSection 390 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15942) is amended—
						(1)by striking
			 be subject to a rebuttable presumption that the use of and
			 inserting apply; and
						(2)by striking
			 would apply.
						174.Judicial
			 review
					(a)In
			 general
						(1)Exclusive
			 jurisdictionThe United States Court of Appeals for the circuit
			 in which a Priority Energy Project is proposed to be constructed, expanded, or
			 operated shall have original and exclusive jurisdiction over the review of an
			 order or action of a Federal agency or State administrative agency acting
			 pursuant to Federal law to issue, condition, or deny any permit, license,
			 concurrence, or approval (hereinafter in this section collectively referred to
			 as a permit) required under Federal law.
						(2)Agency
			 delayThe United States Court of Appeals for the District of
			 Columbia shall have original and exclusive jurisdiction over the review of an
			 alleged failure to act by a Federal agency or State administrative agency
			 acting pursuant to Federal law to issue, condition, or deny any permit required
			 under Federal law for a Priority Energy Project.
						(3)Court
			 action
							(A)In
			 generalThe Court shall act as expeditiously as possible for all
			 appeals under this section.
							(B)RemandIf
			 a Court finds that such order or action is inconsistent with the Federal law
			 governing such permit and would prevent the construction, expansion, or
			 operation of the Priority Energy Project, the Court shall remand the proceeding
			 to the agency to take appropriate action consistent with the order of the
			 Court. If the Court remands the order or action to a Federal or State agency,
			 the Court shall set as expeditious a schedule and deadline as possible for the
			 agency to act on remand, and in any event shall allow not more than 90 days for
			 agency action on remand.
							(C)Attorney’s fees
			 and other expensesAttorney’s fees and other expenses of
			 litigation shall be awarded to the prevailing party in actions challenging an
			 agency action granting a permit for or otherwise authorizing a Priority Energy
			 Project, but in no event shall a Priority Energy Project Developer be required
			 to pay attorney’s fees and other expenses of litigation to a prevailing
			 party.
							(4)AppealsAppeals
			 brought pursuant to this section may only be filed within 30 days of a final
			 agency action regarding a permit.
						(b)Citizen
			 suits
						(1)StandingIn
			 any suit involving a Priority Energy Project brought under a citizen suit
			 provision under a Federal law, any fact material to the standing of the party
			 bringing the suit that is in dispute shall be adjudicated by the Court prior to
			 the adjudication of any other issue relating to the merits of the suit.
						(2)Preservation of
			 agency discretion
							(A)Notice of
			 citizen suit requiredA party seeking to file a citizen suit
			 pursuant to a Federal law involving a Priority Energy Project shall first
			 notify in writing the relevant agency and the Priority Energy Project Developer
			 of its intent to file a citizen suit, the claims it intends to bring, and all
			 relevant statutory and regulatory provisions.
							(B)Determination
			 required
								(i)In
			 generalNot later than 60
			 days following receipt of such notice, the agency shall exercise discretion in
			 determining whether enforcement of the claims described in such notice are an
			 appropriate use of agency resources.
								(ii)Dismissal
			 requiredIf the agency determines such claims are not an
			 appropriate use of agency resources, the citizen suit shall be not be
			 considered authorized under relevant Federal law and if filed shall be
			 immediately dismissed by the Court.
								(iii)Agency
			 response requiredIf the agency determines such claims are an
			 appropriate use of agency resources, the agency shall have a period of 24
			 months to act in response to such claims, including by bringing an enforcement
			 action or by consulting with the Priority Energy Project Developer, before the
			 citizen suit shall be considered authorized under relevant Federal law. Upon
			 the request of the Priority Energy Project Developer, the agency must allow for
			 an additional 24 months to act in response to such claims.
								(C)Citizen suit
			 authorizedAfter the 24 month period, or 48 month period, as
			 applicable, described in subparagraph (B)(iii) has expired, if the agency
			 publishes a notice in the Federal Register expressly stating that it declines
			 to address the claims described by the party seeking to file a citizen suit as
			 described pursuant to subparagraph (A), then such party is authorized to file a
			 citizen suit under relevant Federal law. The agency is prohibited from
			 publishing such notice if the Priority Energy Project Developer has consulted
			 with the agency and taken remedial action regarding the claims contained in the
			 notice described in paragraph (A).
							(D)Attorneys fees
			 and expensesIn a citizen suit filed pursuant a Federal law that
			 involves a Priority Energy Project, a Priority Energy Project Developer shall
			 not be required to pay attorneys fees and expenses to a prevailing
			 party.
							(3)SettlementsNotwithstanding
			 any other provision of law, no Federal agency shall enter into a settlement
			 agreement arising from a citizen suit subject to this subsection that would
			 require the reallocation of agency resources that had been previously allocated
			 by law or regulation.
						175.Time for filing
			 petition for judicial review; standing, filing of record
					(a)DeadlineAll
			 petitions for judicial review of covered oil and natural gas activities must be
			 filed within 45 days of the final agency decision or the challenge shall be
			 barred.
					(b)StandingOnly
			 persons whose legal rights will be directly and adversely affected by the
			 challenged action, and who are within the zone of interest protected by each
			 Act under which the challenge is brought, shall have standing to file any
			 petition for judicial review of covered oil and natural gas activities.
					(c)LimitationNothing
			 in this section creates a right to judicial review or places any limit on
			 filing a claim that a person has violated the terms of a permit, license, or
			 approval.
					(d)Consolidated
			 recordWhen any civil action is brought concerning any covered
			 oil and natural gas activity, the Federal agencies involved shall immediately
			 prepare for the court the consolidated record compiled for the challenged
			 decision.
					(e)Completion of
			 reviewThe court shall complete all judicial review, including
			 rendering a judgment, before the end of the 210-day period beginning on the
			 date on which a petition is filed that is subject to this subtitle, unless all
			 parties to such proceeding agree to an extension of such period.
					(f)Expedited
			 mandamus reviewNotwithstanding subsection (e), within 30 days
			 after the filing of an action that is subject to this subtitle, the court shall
			 issue a decision either compelling permit issuance or establishing a schedule
			 that enables the most expeditious possible completion of proceedings. The court
			 may issue orders to enforce any schedule it establishes under this
			 subsection.
					(g)No private right
			 of actionExcept as expressly provided in this section, this
			 subtitle shall not be construed to create any additional right, benefit, or
			 trust responsibility, substantive or procedural, enforceable at law or equity,
			 by a person against the United States, its agencies, its officers, or any
			 person.
					176.Limitation on
			 scope of review and relief
					(a)Prospective
			 reliefIn any proceeding for
			 judicial review that is subject to this subtitle, the court shall not grant or
			 approve any prospective relief unless the court finds that such relief is
			 narrowly drawn, extends no further than necessary to correct the violation of a
			 Federal law requirement, and is the least intrusive means necessary to correct
			 the violation.
					(b)Effectiveness of
			 agency decision pending judicial reviewFinal agency decisions
			 relating to covered oil and natural gas activities shall be effective pending
			 any judicial review of such decisions unless the Court issues an order staying
			 the effect of the decision.
					177.ExclusionThis subtitle shall not apply to disputes
			 between the parties to a lease issued pursuant to an authorizing leasing
			 statute regarding the obligations of such lease or the alleged breach
			 thereof.
				GDevelopment of
			 Solar and Wind Energy on Public Land
				181.DefinitionsIn this subtitle:
					(1)Covered
			 landThe term covered land means land that
			 is—
						(A)(i)public land administered
			 by the Secretary; or
							(ii)National Forest System land
			 administered by the Secretary of Agriculture; and
							(B)not excluded from
			 the development of solar or wind energy under—
							(i)a
			 land use plan established under the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701
			 et seq.);
							(ii)a
			 land use plan established under the National Forest Management Act of 1976 (16
			 U.S.C. 1600 et seq.); or
							(iii)other
			 law.
							(2)Pilot
			 programThe term pilot program means the wind and
			 solar leasing pilot program established under section 183(a).
					(3)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1702).
					(4)SecretariesThe
			 term Secretaries means—
						(A)in the case of
			 public land administered by the Secretary, the Secretary; and
						(B)in the case of
			 National Forest System land administered by the Secretary of Agriculture, the
			 Secretary of Agriculture.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					182.Programmatic
			 environmental impact statements and land use planning
					(a)Public
			 landNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall—
						(1)complete and
			 finalize the Programmatic Environmental Impact Statement for Solar Energy
			 Development in Six Southwestern States (BLM/DES 10–59; DOE/EIS–0403) in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) to analyze the potential impacts of—
							(A)a program to
			 develop solar energy on land administered by the Secretary, acting through the
			 Bureau of Land Management; and
							(B)any necessary
			 amendments to land use plans for the land; and
							(2)amend any land use
			 plans as appropriate to provide for the development of energy resources in
			 areas considered appropriate by the Secretary.
						(b)National forest
			 system landAs soon as practicable but not later than 2 years
			 after the date of enactment of this Act, the Secretary of Agriculture
			 shall—
						(1)prepare and
			 publish in the Federal Register a notice of intent to prepare a programmatic
			 environmental impact statement in accordance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) to analyze
			 the potential impacts of—
							(A)a program to
			 develop solar and wind energy on National Forest System land administered by
			 the Secretary of Agriculture; and
							(B)any necessary
			 amendments to land use plans for the land; and
							(2)amend any land use
			 plans as appropriate to provide for the development of energy resources in
			 areas considered appropriate by the Secretary of Agriculture immediately on
			 completion of the programmatic environmental impact statement.
						(c)Effect on
			 processing applicationsThe requirement for completion of
			 programmatic environmental impact statements under this section shall not
			 result in any delay in processing or approving applications for wind or solar
			 development on public land administered by the Secretary or on National Forest
			 System land.
					(d)Military
			 installations
						(1)Report
							(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Defense, in consultation with the Secretary of the
			 Interior, shall conduct a study, and prepare a report, that—
								(i)identifies
			 locations on land withdrawn from the public domain and reserved for military
			 purposes that—
									(I)exhibit a high
			 potential for solar, wind, geothermal, or other energy resources
			 production;
									(II)are disturbed or
			 otherwise have comparatively low value for other resources; and
									(III)could be
			 developed for energy production in a manner consistent with all present and
			 reasonably foreseeable military training and operational missions and research,
			 development, testing, and evaluation requirements; and
									(ii)describes the
			 administration of public land withdrawn for military purposes for the
			 development of commercial-scale energy projects, including the legal
			 authorities governing authorization for that use.
								(B)RecommendationsThe
			 report shall include recommendations on—
								(i)necessary changes
			 in any law (including regulations);
								(ii)whether the
			 authorization for the use of the land for development of energy projects should
			 be pursuant to lease, contract, right-of-way, permit, or other form of
			 authorization;
								(iii)methods of
			 improving coordination among the Federal, State, and local agencies, if any,
			 involved in authorizing the projects; and
								(iv)disposition of
			 revenues resulting from the development of energy projects on the land.
								(2)Environmental
			 impact analysisNot later than 1 year after the completion of the
			 study required by paragraph (1), the Secretary of Defense, in consultation with
			 the Secretary of the Interior, shall prepare and publish in the Federal
			 Register a notice of intent to prepare an environmental impact analysis
			 document to support a program to develop energy resources on withdrawn military
			 land identified in the study as suitable for the production.
						(3)ReportsOn
			 completion of the report, the Secretary and the Secretary of Defense shall
			 jointly submit the report required by paragraph (1) to—
							(A)the Committee on
			 Armed Services of the Senate;
							(B)the Committee on
			 Energy and Natural Resources of the Senate;
							(C)the Committee on
			 Armed Services of the House of Representatives; and
							(D)the Committee on
			 Natural Resources of the House of Representatives.
							183.Development of
			 solar and wind energy on public land
					(a)Pilot
			 program
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish a wind and solar leasing pilot program
			 on covered land administered by the Secretary.
						(2)Selection of
			 sites
							(A)In
			 generalNot later than 90 days after the date the pilot program
			 is established under this subsection, the Secretary shall (taking into
			 consideration the multiple resource values of the land) select 2 sites that are
			 appropriate for the development of a solar energy project, and 2 sites that are
			 appropriate for the development of a wind energy project, on covered land
			 administered by the Secretary as part of the pilot program.
							(B)Site
			 selectionIn carrying out subparagraph (A), the Secretary shall
			 seek to select sites—
								(i)for
			 which there is likely to be a high level of industry interest;
								(ii)that have a
			 comparatively low value for other resources; and
								(iii)that are
			 representative of sites on which solar or wind energy is likely to be developed
			 on covered land.
								(C)Ineligible
			 sitesThe Secretary shall not select as part of the pilot program
			 any site for which a right-of way for site testing or construction has been
			 issued.
							(3)QualificationsPrior
			 to any lease sale, the Secretary shall establish qualifications for bidders
			 that ensure bidders—
							(A)are able to
			 expeditiously develop a wind or solar energy project on the site for
			 lease;
							(B)possess—
								(i)financial
			 resources necessary to complete a project;
								(ii)knowledge of the
			 applicable technology; and
								(iii)such other
			 qualifications as are determined appropriate by the Secretary; and
								(C)meet the
			 eligibility requirements for leasing under the first section of the Mineral
			 Leasing Act (30
			 U.S.C. 181).
							(4)Lease
			 sales
							(A)In
			 generalExcept as provided in subparagraph (D)(ii), not later
			 than 180 days after the date sites are selected under paragraph (2), the
			 Secretary shall offer each site for competitive leasing to qualified bidders
			 under such terms and conditions as are required by the Secretary.
							(B)Bidding
			 systems
								(i)In
			 generalIn offering the sites for lease, the Secretary may vary
			 the bidding systems to be used at each lease sale, including—
									(I)cash bonus bids
			 with a requirement for payment of the royalty established under this
			 Act;
									(II)variable royalty
			 bids based on a percentage of the gross proceeds from the sale of electricity
			 produced from the lease, except that the royalty shall not be less than the
			 royalty required under this Act, together with a fixed cash bonus; and
									(III)such other
			 bidding system as ensures a fair return to the public consistent with the
			 royalty established under this Act.
									(ii)RoundThe
			 Secretary shall limit bidding to 1 round in any lease sale.
								(iii)ExpendituresIn
			 any case in which the land that is subject to lease has 1 or more pending
			 applications for the development of wind or solar energy at the time of the
			 lease sale, the Secretary shall give credit toward any bid submitted by the
			 applicant for expenditures of the applicant considered by the Secretary to be
			 qualified and necessary for the preparation of the application.
								(C)RevenuesBonus
			 bids, royalties, rentals, fees, or other payments collected by the Secretary
			 under this section shall be subject to section 184.
							(D)Lease
			 terms
								(i)In
			 generalAs part of the pilot program, the Secretary may vary the
			 length of the lease terms and establish such other lease terms and conditions
			 as the Secretary considers appropriate.
								(ii)Data
			 collectionAs part of the pilot program, the Secretary
			 shall—
									(I)offer on a
			 noncompetitive basis on at least 1 site a short-term lease for data collection;
			 and
									(II)on the expiration
			 of the short-term lease, offer on a competitive basis a long-term lease, giving
			 credit toward the bonus bid to the holder of the short-term lease for any
			 qualified expenditures to collect data to develop the site during the
			 short-term lease.
									(5)Compliance with
			 lawsIn offering for lease the selected sites under paragraph
			 (4), the Secretary shall comply with all applicable environmental and other
			 laws.
						(6)ReportThe
			 Secretary shall—
							(A)compile a report
			 of the results of each lease sale under the pilot program, including—
								(i)the
			 level of competitive interest;
								(ii)a
			 summary of bids and revenues received; and
								(iii)any other
			 factors that may have impacted the lease sale process; and
								(B)not later than 90
			 days after the final lease sale, submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives the report described in subparagraph (A).
							(7)Rights-of-wayDuring
			 the pendency of the pilot program, the Secretary shall continue to issue
			 rights-of-way, in compliance with authority in effect on the date of enactment
			 of this Act, for available sites not selected for the pilot program.
						(b)Secretarial
			 determination
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretaries shall make a joint determination on whether to
			 establish a leasing program under this section for wind or solar energy, or
			 both, on all covered land.
						(2)SystemIf
			 the Secretaries determine that a leasing program should be established, the
			 program shall apply to all covered land in accordance with this Act and other
			 provisions of law applicable to public land or National Forest System
			 land.
						(3)EstablishmentThe
			 Secretaries shall establish a leasing program unless the Secretaries determine
			 that the program—
							(A)is not in the
			 public interest; and
							(B)does not provide
			 an effective means of developing wind or solar energy.
							(4)ConsultationIn
			 making the determinations required under this subsection, the Secretaries shall
			 consult with—
							(A)the heads of other
			 relevant Federal agencies;
							(B)interested States,
			 Indian tribes, and local governments;
							(C)representatives of
			 the solar and wind industries;
							(D)representatives of
			 the environment, conservation, and outdoor sporting communities;
							(E)other users of the
			 covered land; and
							(F)the public.
							(5)ConsiderationsIn
			 making the determinations required under this subsection, the Secretaries shall
			 consider the results of the pilot program.
						(6)RegulationsNot
			 later than 1 year after the date on which any determination is made to
			 establish a leasing program, the Secretaries shall jointly promulgate final
			 regulations to implement the program.
						(7)ReportIf
			 the Secretaries determine that a leasing program should not be established, not
			 later than 60 days after the date of the determination, the Secretaries shall
			 jointly submit to the Committee on Energy and Natural Resources of the Senate
			 and the Committee on Natural Resources of the House of Representatives a report
			 describing the basis and findings for the determination.
						(c)Transition
						(1)In
			 generalIf the Secretaries determine under subsection (b) that a
			 leasing program should be established for covered land, until the program is
			 established and final regulations for the program are issued—
							(A)the Secretary
			 shall continue to accept applications for rights-of-way on covered land, and
			 provide for the issuance of rights-of-way on covered land within the
			 jurisdiction of the Secretary for the development of wind or solar energy
			 pursuant to each requirement described in title V of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1761 et seq.) and other
			 applicable law; and
							(B)the Secretary of
			 Agriculture shall continue to accept applications for authorizations, and
			 provide for the issuance of the authorizations, for the development of wind or
			 solar energy on covered land within the jurisdiction of the Secretary pursuant
			 to applicable law.
							(2)Existing
			 rights-of-way and authorizations
							(A)In
			 generalEffective beginning on the date on which the wind or
			 solar leasing programs are established and final regulations are issued, the
			 Secretaries shall not renew an existing right-of-way or other authorization for
			 wind or solar energy development at the end of the term of the right-of-way or
			 authorization.
							(B)Lease
								(i)In
			 generalSubject to clause (ii), at the end of the term of the
			 right-of-way or other authorization for the wind or solar energy project, the
			 Secretary or, in the case of National Forest System land, the Secretary of
			 Agriculture, shall grant, without a competitive process, a lease to the holder
			 of the right-of-way or other authorization for the same covered land as was
			 authorized under the right-of-way or other authorization if (as determined by
			 the Secretary concerned)—
									(I)the holder of the
			 right-of-way or other authorization has met the requirements of diligent
			 development; and
									(II)issuance of the
			 lease is in the public interest and consistent with applicable law.
									(ii)Terms and
			 conditionsAny lease described in clause (i) shall be subject
			 to—
									(I)terms and
			 conditions that are consistent with this Act and the regulations issued under
			 this Act; and
									(II)the regulations
			 in effect on the date of renewal and any other terms and conditions that the
			 Secretary considers necessary to protect the public interest.
									(3)Pending
			 rights-of-wayEffective beginning on the date on which the wind
			 or solar leasing programs are established and final regulations for the
			 programs are issued, the Secretary or, with respect to National Forest System
			 land, the Secretary of Agriculture shall provide any applicant that has filed a
			 plan of development for a right-of-way or, in the case of National Forest
			 System land, for an applicable authorization, for a wind or solar energy
			 project with an option to acquire a lease on a noncompetitive basis, under such
			 terms and conditions as are required by this Act, applicable regulations, and
			 the Secretary concerned, for the same covered land included in the plan of
			 development if—
							(A)the plan of
			 development has been determined by the Secretary concerned to be adequate for
			 the initiation of environmental review;
							(B)granting the lease
			 is consistent with all applicable land use planning, environmental, and other
			 laws;
							(C)the applicant has
			 made a good faith effort to obtain a right-of-way or, in the case of National
			 Forest System land, other authorization, for the project; and
							(D)issuance of the
			 lease is in the public interest.
							(d)Leasing
			 programIf the Secretaries determine under subsection (b) that a
			 leasing program should be established, the program shall be established in
			 accordance with subsections (e) through (k).
					(e)Competitive
			 leases
						(1)In
			 generalExcept as provided in paragraph (2), leases for wind or
			 solar energy development under this section shall be issued on a competitive
			 basis with a single round of bidding in any lease sale.
						(2)ExceptionsParagraph
			 (1) shall not apply if the Secretary or, with respect to National Forest System
			 land, the Secretary of Agriculture determines that—
							(A)no competitive
			 interest exists for the covered land;
							(B)the public
			 interest would not be served by the competitive issuance of a lease;
							(C)the lease is for
			 the placement and operation of a meteorological or data collection facility or
			 for the development or demonstration of a new wind or solar technology and has
			 a term of not more than 5 years; or
							(D)the covered land
			 is eligible to be granted a noncompetitive lease under subsection (c).
							(f)Payments
						(1)In
			 generalThe Secretaries shall jointly establish fees, rentals,
			 bonuses, or other payments to ensure a fair return to the United States for any
			 lease issued under this section.
						(2)Bonus
			 bidsThe Secretaries may grant credit toward any bonus bid for a
			 qualified expenditure by the holder of a lease described in subsection
			 (e)(2)(C) in any competitive lease sale held for a long-term lease covering the
			 same land covered by the lease described in subsection (e)(2)(C).
						(g)QualificationsPrior
			 to any lease sale, the Secretary shall establish qualifications for bidders
			 that ensure bidders meet the requirements described in subsection
			 (a)(3).
					(h)RequirementsThe
			 Secretaries shall ensure that any activity under a leasing program is carried
			 out in a manner that—
						(1)is consistent with
			 all applicable land use planning, environmental, and other laws; and
						(2)provides
			 for—
							(A)safety;
							(B)protection of the
			 environment and fish and wildlife habitat;
							(C)mitigation of
			 impacts;
							(D)prevention of
			 waste;
							(E)diligent
			 development of the resource, with specific milestones to be met by the lessee
			 as determined by the Secretaries;
							(F)coordination with
			 applicable Federal agencies;
							(G)a fair return to
			 the United States for any lease;
							(H)use of best
			 management practices, including planning and practices for mitigation of
			 impacts;
							(I)public notice and
			 comment on any proposal submitted for a lease under this section;
							(J)oversight,
			 inspection, research, monitoring, and enforcement relating to a lease under
			 this section;
							(K)the quantity of
			 acreage to be commensurate with the size of the project covered by a lease;
			 and
							(L)efficient use of
			 water resources.
							(i)Lease duration,
			 suspension, and cancellation
						(1)DurationA
			 lease under this section shall be for—
							(A)an initial term of
			 25 years; and
							(B)any additional
			 period after the initial term during which electricity is being produced
			 annually in commercial quantities from the lease.
							(2)AdministrationThe
			 Secretary shall establish terms and conditions for the issuance, transfer,
			 renewal, suspension, and cancellation of a lease under this section.
						(3)Readjustment
							(A)In
			 generalRoyalties, rentals, and other terms and conditions of a
			 lease under this section shall be subject to readjustment—
								(i)on
			 the date that is 15 years after the date on which the lease is issued;
			 and
								(ii)every 10 years
			 thereafter.
								(B)LeaseEach
			 lease issued under this Act shall provide for readjustment in accordance with
			 subparagraph (A).
							(j)Surface-Disturbing
			 activitiesThe Secretaries shall—
						(1)regulate all
			 surface-disturbing activities conducted pursuant to any lease issued under this
			 section; and
						(2)require any
			 necessary reclamation and other actions under the lease as are required in the
			 interest of conservation of surface resources.
						(k)SecurityThe
			 Secretaries shall require the holder of a lease issued under this
			 section—
						(1)to furnish a
			 surety bond or other form of security, as prescribed by the Secretaries;
						(2)to provide for the
			 reclamation and restoration of the area covered by the lease; and
						(3)to comply with
			 such other requirements as the Secretaries consider necessary to protect the
			 interests of the public and the United States.
						(l)Periodic
			 reviewNot less frequently than once every 5 years, the Secretary
			 shall conduct a review of the adequacy of the surety bond or other form of
			 security provided by the holder of a lease issued under this section.
					184.Disposition of
			 revenues
					(a)Disposition of
			 revenuesOf the amounts collected as bonus bids, royalties,
			 rentals, fees, or other payments under a right-of-way, permit, lease, or other
			 authorization for the development of wind or solar energy on covered
			 land—
						(1)25 percent shall
			 be paid by the Secretary of the Treasury to the State within the boundaries of
			 which the income is derived;
						(2)25 percent shall
			 be paid by the Secretary of the Treasury to the 1 or more counties within the
			 boundaries of which the income is derived; and
						(3)50 percent shall
			 be deposited in the Treasury of the United States.
						(b)Payments to
			 States and countiesAmounts
			 paid to States and counties under subsection (a) shall be used consistent with
			 section 35 of the Mineral Leasing Act (30 U.S.C. 191).
					HMiscellaneous
			 Provisions
				191.Military
			 operationsThe Secretary shall
			 consult with the Secretary of Defense regarding military operations needs in
			 the waters of the outer Continental Shelf. The Secretary shall work with the
			 Secretary of Defense to resolve any conflicts that might arise between such
			 operations and leasing under this subtitle. If the Secretaries are unable to
			 resolve all such conflicts, any unresolved issues shall be referred by the
			 Secretaries to the President within 90 days for immediate resolution.
				192.Environmental
			 sensitivity analysis under the program
					(a)Environmental
			 Sensitivity IndexThe Environmental Sensitivity Index, developed
			 by the National Oceanic and Atmospheric Administration, which considers the
			 sensitivity of different shoreline areas to oil spills, and the ranking under
			 the program of the areas of the outer Continental Shelf based upon the
			 Environmental Sensitivity Index, satisfies the requirements of section 18 of
			 the Act (43 U.S.C. 1344), including the requirement to consider the relative
			 environmental sensitivity of different areas of the outer Continental Shelf
			 under section 18(a)(2)(G) of the Act (43 U.S.C. 1344(a)(2)(G)).
					(b)Program deemed
			 sufficientThe Final Outer Continental Shelf Oil and Gas Leasing
			 Program, 2007–2012, is deemed to meet all requirements of section 18 of the Act
			 (43 U.S.C. 1344) and is effective as of the date on which the Secretary made
			 that program effective.
					193.Validity of
			 existing leasesAny lease
			 heretofore issued pursuant to a lease sale held under the Final Outer
			 Continental Shelf Oil and Gas Leasing Program, 2007–2012, including any lease
			 issued pursuant to Lease Sale 193 or 213, is deemed to be in full compliance
			 with the Act and all other legal requirements.
				194.Integrity of
			 lease sales and leasing schedule
					(a)Leasing during
			 judicial or administrative reviewSection 18(d)(3) of the Act (43 U.S.C.
			 1344(d)(3)) is amended to read as follows:
						
							(3)After the leasing program has been
				approved by the Secretary, except as otherwise provided by applicable law, no
				lease shall be issued unless it is for an area included in the approved leasing
				program and unless it contains provisions consistent with the approved leasing
				program, except that leasing shall continue for so long as such program is
				under judicial or administrative review pursuant to this Act, including any
				administrative review occasioned by the remand of such program as a result of
				judicial review. Any lease issued pursuant to a lease sale held in the period
				that the approved leasing program is under judicial or administrative review is
				deemed to have been issued pursuant to an approved leasing
				program.
							.
					(b)Court action
			 upon appealThe last sentence of section 23(c)(6) of the Act (43
			 U.S.C. 1349(c)(6)) is amended to read as follows: The court may affirm
			 or modify any order or decision or may remand the proceedings to the Secretary
			 for such further action as it may direct..
					195.Authority to
			 conduct offshore drilling under approved permits
					(a)In
			 generalSubject to subsection (b), each holder of a permit issued
			 pursuant to an application for a permit to drill, including an application for
			 a permit to sidetrack, that was approved by the Minerals Management Service
			 before May 3, 2010, for purposes of outer Continental Shelf energy exploration
			 or development and production may conduct all operations authorized under the
			 terms of the permit (including all exploration plans, development operations
			 coordination documents, and development production plans submitted for the
			 permit)—
						(1)without further
			 review by the Bureau of Ocean Energy Management, Regulation and Enforcement and
			 Bureau of Safety and Environmental Enforcement; and
						(2)without further
			 review or delay under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et. seq.) or any other similar statutes, including the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) or the Marine Mammal Protection
			 Act of 1972 (16 U.S.C. 1361 et seq.).
						(b)OperationsOperations
			 conducted under subsection (a) shall be carried out in accordance with the
			 safety protocols contained in part 250 of title 30, Code of Federal
			 Regulations.
					(c)Review of
			 complianceThis section does not prohibit review of compliance
			 with the terms of such a permit.
					196.Time
			 requirement to act on oil and natural gas drilling permitsSubsection (d) of section 11 of the Act (43
			 U.S.C. 1340) is amended by designating the existing text as paragraph (1) and
			 adding at the end the following:
					
						(2)(A)The Secretary shall
				approve or disapprove any application for a permit for drilling a well under an
				approved exploration or development plan, or any application to amend a
				previously approved permit, within 30 days after its submission, except that
				the Secretary may disapprove such permit only upon a determination that—
								(i)any proposed activity under the
				permit would result in any condition described in section 5(a)(2)(A)(i);
				and
								(ii)such proposed activity cannot be
				modified to avoid such condition.
								(B)The Secretary may request additional
				information from the applicant prior to approving or disapproving such
				application, but the request for additional information must be received by the
				applicant within 15 days after submission of the application to the Secretary.
				Upon receipt of the additional information requested by the Secretary, the
				Secretary shall approve or disapprove the application within 15 days in
				accordance with this subsection. If the Secretary disapproves a permit
				application or an amended permit application pursuant to this subsection, and
				there is no other well on the lease tract capable of production in paying
				quantities, within 90 days after receipt of a final disapproval decision all
				record title holders of the lease may request cancellation of the lease, and
				within 60 days after receipt of such cancellation request the Secretary shall
				pay to the record title holders the amount of any bonus bid paid for such
				lease. The Secretary shall make such payment from amounts that otherwise would
				be credited to miscellaneous receipts pursuant to section
				9.
							. 
				197.Timely issuance
			 of onshore oil and gas leasesSection 17(a)(1) of the Mineral Leasing Act
			 (30 U.S.C. 226(b)(1)(A)) is amended by striking Leases shall be issued
			 within 60 days following payment by the successful bidder of the remainder of
			 the bonus bid, if any, and the annual rental for the first lease year.
			 and inserting Unless the Secretary issues a lease sooner, leases shall
			 automatically issue exactly 60 days following payment by the successful bidder
			 of the remainder of the bonus bid, if any, and the annual rental for the first
			 lease year. The filing of any protest to the sale or issuance of a lease shall
			 not act to extend the date by which the lease is to be issued following payment
			 by the successful bidder under the preceding sentence, nor shall the issuance
			 of a lease be delayed or deferred beyond 60 days following payment by the
			 successful bidder pending resolution of a protest to the sale or issuance of
			 the lease..
				198.State
			 auditingWhere authority is
			 ceded to States to audit processing and transportation for purposes of royalty
			 calculation under section 205 of the Royalty Simplification and Fairness Act of
			 1996, State auditors shall provide background methodology and supporting detail
			 to the payor for audit findings; including formulas and supporting worksheets
			 detailing the calculations used when costs from processing plants and
			 transportation providers are disallowed by the State auditor. The State shall
			 seek written authority from the processors and transporters to provide this
			 information when necessary and requested.
				IIContinental
			 Pipeline Approval
			201.Keystone XL
			 pipeline permit approval
				(a)Permit
			 ApprovalThe permit described in subsection (b) is hereby
			 approved.
				(b)Description of
			 permitThe permit approved under subsection (a) is the permit
			 with respect to certain energy-related facilities and land transportation
			 crossings on the international boundaries of the United States for the Keystone
			 XL pipeline project, an application for which was filed on September 19, 2008
			 (including amendments).
				(c)RequirementsThe
			 permit granted under subsection (a) shall require the following:
					(1)The permittee
			 shall comply with all applicable Federal and State laws (including regulations)
			 and all applicable industrial codes regarding the construction, connection,
			 operation, and maintenance of the United States facilities.
					(2)The permittee
			 shall take all appropriate measures to prevent or mitigate any adverse
			 environmental impact or disruption of historic properties in connection with
			 the construction, operation, and maintenance of the United States
			 facilities.
					(3)For the purpose of
			 the permit approved under subsection (a) (regardless of any modifications under
			 subsection (d))—
						(A)the final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, satisfies all requirements of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and section 106 of the National Historic
			 Preservation Act (16 U.S.C. 470f);
						(B)any modification
			 required by the Secretary of State to the Plan described in paragraph (4)(A)
			 shall not require supplementation of the final environmental impact statement
			 described in that paragraph; and
						(C)no further Federal
			 environmental review shall be required.
						(4)The construction,
			 operation, and maintenance of the facilities shall be in all material respects
			 similar to that described in the application described in subsection (b) and in
			 accordance with—
						(A)the construction,
			 mitigation, and reclamation measures agreed to by the permittee in the
			 Construction Mitigation and Reclamation Plan found in appendix B of the final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, subject to the modification described in subsection (d);
						(B)the special
			 conditions agreed to between the permittee and the Administrator of the
			 Pipeline Hazardous Materials Safety Administration of the Department of
			 Transportation found in appendix U of the final environmental impact statement
			 described in subparagraph (A);
						(C)if the modified
			 route submitted by the Governor of Nebraska under subsection (d)(3)(B) crosses
			 the Sand Hills region, the measures agreed to by the permittee for the Sand
			 Hills region found in appendix H of the final environmental impact statement
			 described in subparagraph (A); and
						(D)the stipulations
			 identified in appendix S of the final environmental impact statement described
			 in subparagraph (A).
						(5)Other requirements
			 that are standard industry practice or commonly included in Federal permits
			 that are similar to a permit approved under subsection (a).
					(d)ModificationThe
			 permit approved under subsection (a) shall require—
					(1)the
			 reconsideration of routing of the Keystone XL pipeline within the State of
			 Nebraska;
					(2)a
			 review period during which routing within the State of Nebraska may be
			 reconsidered and the route of the Keystone XL pipeline through the State
			 altered with any accompanying modification to the Plan described in subsection
			 (c)(4)(A); and
					(3)the
			 President—
						(A)to coordinate
			 review with the State of Nebraska and provide any necessary data and reasonable
			 technical assistance material to the review process required under this
			 subsection; and
						(B)to approve the
			 route within the State of Nebraska that has been submitted to the Secretary of
			 State by the Governor of Nebraska.
						(e)Effect of no
			 ApprovalIf the President does not approve the route within the
			 State of Nebraska submitted by the Governor of Nebraska under subsection
			 (d)(3)(B) not later than 10 days after the date of submission, the route
			 submitted by the Governor of Nebraska under subsection (d)(3)(B) shall be
			 considered approved, pursuant to the terms of the permit approved under
			 subsection (a) that meets the requirements of subsection (c) and this
			 subsection, by operation of law.
				(f)Private property
			 savings clauseNothing in this section alters the Federal, State,
			 or local processes or conditions in effect on the date of enactment of this Act
			 that are necessary to secure access from private property owners to construct
			 the Keystone XL pipeline.
				IIIRadiological
			 Material Repository
			301.Radiological
			 material repository
				(a)Repository
			 requiredThe Federal Government shall site and permit at least
			 one radiological material geologic repository for the disposal of radiological
			 material.
				(b)Yucca
			 mountain
					(1)In
			 generalThe repository site at Yucca Mountain shall remain the
			 site for the Nation’s radiological material repository following full statutory
			 review of the Department of Energy’s license application to construct the Yucca
			 Mountain repository.
					(2)ApplicationThe
			 Nuclear Regulatory Commission shall continue to review the Department of
			 Energy’s pending license application to construct the repository at Yucca
			 Mountain until a determination is made on the merits of the application.
					(c)Deadlines
					(1)Suitability
			 determinationNot later than 90 days after the enactment of this
			 Act, the Nuclear Regulatory Commission shall make a determination regarding the
			 suitability of Yucca Mountain under subsection (a).
					(2)Action on
			 ApplicationNot later than 180 days after the enactment of this
			 Act, the Nuclear Regulatory Commission shall approve the application under
			 subsection (b).
					(d)Limitations on
			 amount of radiological materialAll statutory limitations on the
			 amount of radiological material that can be placed in Yucca Mountain are hereby
			 removed and shall be replaced by the Nuclear Regulatory Commission with new
			 limits based on scientific and technical analysis of the full capacity of Yucca
			 Mountain for the storage of radiological material.
				IVRelief From
			 Regulations and Prohibitions That Cause Artificial Price Increases
			401.Endangered
			 Species Act of 1973 reformThe
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) is amended—
				(1)by striking
			 best scientific and commercial data available each place it
			 appears and inserting best scientific and economic data available at the
			 time, including analysis of the costs and benefits of the matter under
			 consideration; and
				(2)by adding at the
			 end the following:
					
						19.ScopeNothing in this Act shall be construed to
				authorize the use of this Act or the rules and regulations promulgated pursuant
				to this Act to regulate greenhouse gas
				emissions.
						.
				402.Repeal of EPA
			 climate change regulation
				(a)Greenhouse gas
			 regulation under clean air actSection 302(g) of the Clean Air
			 Act (42 U.S.C. 7602(g)) is amended by adding the following at the end thereof:
			 The term air pollutant does not include carbon dioxide,
			 water vapor, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, or
			 sulfur hexafluoride..
				(b)No regulation of
			 climate changeNothing in the Clean Air Act (42 U.S.C. 7401 et
			 seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), or the Solid Waste
			 Disposal Act (42 U.S.C. 6901 et seq.), shall be treated as authorizing or
			 requiring the regulation of climate change or global warming.
				(c)ExceptionsNotwithstanding subsections (a) and (b),
			 this section does not prohibit the following:
					(1)Implementation and
			 enforcement of the rule entitled Light-Duty Vehicle Greenhouse Gas
			 Emission Standards and Corporate Average Fuel Economy Standards (as
			 published at 75 Fed. Reg. 25324 (May 7, 2010) and without further revision) and
			 finalization, implementation, enforcement, and revision of the proposed rule
			 entitled Greenhouse Gas Emissions Standards and Fuel Efficiency
			 Standards for Medium- and Heavy-Duty Engines and Vehicles published at
			 75 Fed. Reg. 74152 (November 30, 2010).
					(2)Statutorily
			 authorized Federal research, development, demonstration programs and voluntary
			 programs addressing climate change.
					(3)Implementation and
			 enforcement of title VI of the Clean Air Act (42 U.S.C. 7671 et seq.) to the
			 extent such implementation or enforcement only involves one or more class I
			 substances or class II substances (as such terms are defined in section 601 of
			 such title).
					(4)Implementation and
			 enforcement of section 821 (42 U.S.C. 7651k note) of Public Law 101–549
			 (commonly referred to as the Clean Air Act Amendments of
			 1990).
					403.Repeal of
			 Federal ban on synthetic fuels purchasing requirementSection 526 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17142) is repealed.
			404.Repeal of
			 ethanol mandatesSection
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o); relating to the Renewable Fuel
			 Program) is repealed.
			VRefinery
			 Reform
			501.Refinery
			 permitting process
				(a)DefinitionsIn
			 this section:
					(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
					(2)ExpansionThe
			 term expansion means a physical change that results in an
			 increase in the capacity of a refinery.
					(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
					(4)PermitThe
			 term permit means any permit, license, approval, variance, or
			 other form of authorization that a refiner is required to obtain—
						(A)under any Federal
			 law; or
						(B)from a State or
			 Indian tribal government agency delegated authority by the Federal Government,
			 or authorized under Federal law, to issue permits.
						(5)RefinerThe
			 term refiner means a person that—
						(A)owns or operates a
			 refinery; or
						(B)seeks to become an
			 owner or operator of a refinery.
						(6)Refinery
						(A)In
			 generalThe term refinery means—
							(i)a
			 facility at which crude oil is refined into transportation fuel or other
			 petroleum products; and
							(ii)a
			 coal liquification or coal-to-liquid facility at which coal is processed into
			 synthetic crude oil or any other fuel.
							(B)InclusionsThe
			 term refinery includes an expansion of a refinery.
						(7)Refinery
			 permitting agreementThe term refinery permitting
			 agreement means an agreement entered into between the Administrator and
			 a State or Indian tribe under subsection (b).
					(8)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						(b)Streamlining of
			 refinery permitting process
					(1)In
			 generalAt the request of the Governor of a State or the
			 governing body of an Indian tribe, the Administrator shall enter into a
			 refinery permitting agreement with the State or Indian tribe under which the
			 process for obtaining all permits necessary for the construction and operation
			 of a refinery shall be streamlined using a systematic interdisciplinary
			 multimedia approach as provided in this section.
					(2)Authority of
			 administratorUnder a refinery permitting agreement the
			 Administrator shall have authority, as applicable and necessary, to—
						(A)accept from a
			 refiner a consolidated application for all permits that the refiner is required
			 to obtain to construct and operate a refinery;
						(B)in consultation
			 and cooperation with each Federal, State, or Indian tribal government agency
			 that is required to make any determination to authorize the issuance of a
			 permit, establish a schedule under which each agency shall—
							(i)concurrently
			 consider, to the maximum extent practicable, each determination to be made;
			 and
							(ii)complete each
			 step in the permitting process; and
							(C)issue a
			 consolidated permit that combines all permits issued under the schedule
			 established under subparagraph (B).
						(3)Agreement by the
			 stateUnder a refinery permitting agreement, a State or governing
			 body of an Indian tribe shall agree that—
						(A)the Administrator
			 shall have each of the authorities described in paragraph (2); and
						(B)each State or
			 Indian tribal government agency shall—
							(i)in
			 accordance with State law, make such structural and operational changes in the
			 agencies as are necessary to enable the agencies to carry out consolidated
			 project-wide permit reviews concurrently and in coordination with the
			 Environmental Protection Agency and other Federal agencies; and
							(ii)comply, to the
			 maximum extent practicable, with the applicable schedule established under
			 paragraph (2)(B).
							(4)Deadlines
						(A)New
			 refineriesIn the case of a consolidated permit for the
			 construction of a new refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
							(i)365
			 days after the date of the receipt of the administratively complete application
			 for the consolidated permit; or
							(ii)on
			 agreement of the applicant, the Administrator, and the State or governing body
			 of the Indian tribe, 90 days after the expiration of the deadline established
			 under clause (i).
							(B)Expansion of
			 existing refineriesIn the case of a consolidated permit for the
			 expansion of an existing refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
							(i)120
			 days after the date of the receipt of the administratively complete application
			 for the consolidated permit; or
							(ii)on
			 agreement of the applicant, the Administrator, and the State or governing body
			 of the Indian tribe, 30 days after the expiration of the deadline established
			 under clause (i).
							(5)Federal
			 agenciesEach Federal agency that is required to make any
			 determination to authorize the issuance of a permit shall comply with the
			 applicable schedule established under paragraph (2)(B).
					(6)Judicial
			 reviewAny civil action for review of any permit determination
			 under a refinery permitting agreement shall be brought exclusively in the
			 United States district court for the district in which the refinery is located
			 or proposed to be located.
					(7)Efficient permit
			 reviewIn order to reduce the duplication of procedures, the
			 Administrator shall use State permitting and monitoring procedures to satisfy
			 substantially equivalent Federal requirements under this title.
					(8)SeverabilityIf
			 1 or more permits that are required for the construction or operation of a
			 refinery are not approved on or before any deadline established under paragraph
			 (4), the Administrator may issue a consolidated permit that combines all other
			 permits that the refiner is required to obtain other than any permits that are
			 not approved.
					(9)SavingsNothing
			 in this subsection affects the operation or implementation of otherwise
			 applicable law regarding permits necessary for the construction and operation
			 of a refinery.
					(10)Consultation
			 with local governmentsCongress directs the Administrator,
			 States, and tribal governments to consult, to the maximum extent practicable,
			 with local governments in carrying out this subsection.
					(11)Effect on local
			 authorityNothing in this subsection affects—
						(A)the authority of a
			 local government with respect to the issuance of permits; or
						(B)any requirement or
			 ordinance of a local government (such as a zoning regulation).
						(c)Fischer-Tropsch
			 fuels
					(1)In
			 generalIn cooperation with the Secretary of Energy, the
			 Secretary of Defense, the Administrator of the Federal Aviation Administration,
			 Secretary of Health and Human Services, and Fischer-Tropsch industry
			 representatives, the Administrator shall—
						(A)conduct a research
			 and demonstration program to evaluate the air quality benefits of
			 Fischer-Tropsch transportation fuel, including diesel and jet fuel;
						(B)evaluate the use
			 of Fischer-Tropsch transportation fuel as a mechanism for reducing engine
			 exhaust emissions; and
						(C)submit
			 recommendations to Congress on the most effective use and associated benefits
			 of these fuels for reducing public exposure to exhaust emissions.
						(2)Guidance and
			 technical supportThe Administrator shall, to the extent
			 necessary, issue any guidance or technical support documents that would
			 facilitate the effective use and associated benefit of Fischer-Tropsch fuel and
			 blends.
					(3)RequirementsThe
			 program described in paragraph (1) shall consider—
						(A)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends with conventional crude
			 oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation
			 sector; and
						(B)the production
			 costs associated with domestic production of fuel and prices for
			 consumers.
						(4)ReportsThe
			 Administrator shall submit to the Committee on Environment and Public Works and
			 the Committee on Energy and Natural Resources of the Senate and the Committee
			 on Energy and Commerce and the Committee on Natural Resources of the House of
			 Representatives—
						(A)not later than 1
			 year after the date of enactment of this Act, an interim report on actions
			 taken to carry out this subsection; and
						(B)not later than 2
			 years after the date of enactment of this Act, a final report on actions taken
			 to carry out this subsection.
						502.Existing
			 refinery permit application deadlineNotwithstanding any other provision of law,
			 applications for a permit for existing refinery applications shall not be
			 considered to be timely if submitted after 120 days after the date of enactment
			 of this Act.
			VIRepeal of Energy
			 Tax Subsidies
			600.Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			601.Repeal of
			 credit for alcohol fuel, biodiesel, and alternative fuel mixtures
				(a)In
			 generalSection 6426 is repealed.
				(b)Conforming
			 amendments
					(1)Subparagraph (D)
			 of section 6427(e)(6) is amended by striking September 30, 2014
			 and inserting September 30, 2012.
					(2)Paragraph (1) of
			 section 4101(a) is amended by striking or alcohol (as defined in section
			 6426(b)(4)(A).
					(3)Paragraph (2) of
			 section 4104(a) is amended by striking 6426, or 6427(e).
					(4)Subparagraph (E)
			 of section 7704(d)(1) is amended—
						(A)by inserting
			 (as in effect on the day before the date of the enactment of the
			 Energy Exploration and Production to Achieve
			 National Demand Act) after of section
			 6426, and
						(B)by inserting
			 (as so in effect) after section
			 6426(b)(4)(A).
						(5)Paragraph (1) of
			 section 9503(b) is amended by striking the second sentence.
					(c)Clerical
			 amendmentThe table of sections for subchapter B of chapter 65 is
			 amended by striking the item relating to section 6426.
				(d)EffectiveThe
			 amendments made by this section shall apply with respect to fuel sold and used
			 after December 31, 2012.
				602.Repeal of
			 credit for certain plug-in electric vehicles
				(a)In
			 generalSection 30 is repealed.
				(b)Conforming
			 amendments
					(1)Paragraph (3) of
			 section 24(b) is amended by striking , 30.
					(2)Clause (ii) of
			 section 25(e)(1)(C) is amended by striking , 30.
					(3)Paragraph (2) of
			 section 25B(g) is amended by striking , 30.
					(4)Paragraph (1) of
			 section 26(a) is amended by striking , 30.
					(5)Subclause (VI) of
			 section 48C(c)(1)(A)(i) is amended by inserting (as in effect on the day
			 before the date of the enactment of the Energy Exploration and Production to Achieve National
			 Demand Act) after section 30(d).
					(6)Paragraph (3) of
			 section 179A(c) is amended by inserting (as in effect on the day before
			 the date of the enactment of the Energy Freedom and Economic Prosperity
			 Act) after section 30(c).
					(7)Subsection (a) of
			 section 1016 is amended by striking paragraph (25) and by redesignating
			 paragraphs (26) through (37) as paragraphs (25) through (36),
			 respectively.
					(8)Subsection (m) of
			 section 6501 is amended by striking 30(e)(6).
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 30.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011.
				603.Early
			 termination of credit for qualified fuel cell motor vehicles
				(a)In
			 generalSection 30B is repealed.
				(b)Conforming
			 amendments
					(1)Subparagraph (A)
			 of section 24(b)(3) is amended by striking , 30B.
					(2)Clause (ii) of
			 section 25(e)(1)(C) is amended by striking , 30B.
					(3)Paragraph (2) of
			 section 25B(g) is amended by striking , 30B,.
					(4)Paragraph (1) of
			 section 26(a) is amended by striking , 30B.
					(5)Subsection (b) of
			 section 38 is amended by striking paragraph (25).
					(6)Subsection (a) of
			 section 1016, as amended by section 602 of this Act, is amended by striking
			 paragraph (33) and by redesignating paragraphs (34), (35), and (36) as
			 paragraphs (33), (34), and (35), respectively.
					(7)Paragraph (2) of
			 section 1400C(d) is amended by striking , 30B.
					(8)Subsection (m) of
			 section 6501 is amended by striking , 30B(h)(9).
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 30B.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
				604.Repeal of
			 alternative fuel vehicle refueling property credit
				(a)In
			 generalSection 30C is repealed.
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 38 is amended by striking paragraph (26).
					(2)Paragraph (3) of
			 section 55(c) is amended by striking , 30C(d)(2),.
					(3)Subsection (a) of
			 section 1016, as amended by sections 602 and 603 of this Act, is amended by
			 striking paragraph (33) and by redesignating paragraph (34) and (35) as
			 paragraphs (33) and (34), respectively.
					(4)Subsection (m) of
			 section 6501 is amended by striking , 30C(e)(5).
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 30C.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
				605.Repeal of
			 credit for alcohol used as fuel
				(a)In
			 generalSection 40 is repealed.
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 38 is amended by striking paragraph (3).
					(2)Subsection (c) of
			 section 196 is amended by striking paragraph (3) and by redesignating
			 paragraphs (4) through (14) as paragraphs (3) through (13),
			 respectively.
					(3)Paragraph (1) of
			 section 4101(a) is amended by striking , and every person producing
			 cellulosic biofuel (as defined in section 40(b)(6)(E)).
					(4)Paragraph (1) of
			 section 4104(a) is amended by striking , 40.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2012.
				606.Repeal of
			 credit for biodiesel and renewable diesel used as fuel
				(a)In
			 generalSection 40A is repealed.
				(b)Conforming
			 amendment
					(1)Subsection (b) of
			 section 38 is amended by striking paragraph (17).
					(2)Section 87 is
			 repealed.
					(3)Subsection (c) of
			 section 196, as amended by section 605 of this Act, is amended by striking
			 paragraph (11) and by redesignating paragraphs (11), (12), and (13) as
			 paragraphs (10), (11), and (12), respectively.
					(4)Paragraph (1) of
			 section 4101(a) is amended by striking , every person producing or
			 importing biodiesel (as defined in section 40A(d)(1).
					(5)Paragraph (1) of
			 section 4104(a) is amended by striking , and 40A.
					(6)Subparagraph (E)
			 of section 7704(d)(1) is amended by inserting (as so in effect)
			 after section 40A(d)(1).
					(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 40A.
				(d)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced, and sold or used, after December 31, 2011.
				607.Repeal of
			 enhanced oil recovery credit
				(a)In
			 generalSection 43 is repealed.
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 38 is amended by striking paragraph (6).
					(2)Paragraph (4) of
			 section 45Q(d) is amended by inserting (as in effect on the day before
			 the date of the enactment of the Energy
			 Exploration and Production to Achieve National Demand
			 Act) after section 43(c)(2).
					(3)Subsection (c) of
			 section 196, as amended by sections 605 and 606 of this Act, is amended by
			 striking paragraph (5) and by redesignating paragraphs (6) through (12) as
			 paragraphs (5) through (11), respectively.
					(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 43.
				(d)Effective
			 dateThe amendments made by this section shall apply to costs
			 paid or incurred in taxable years beginning after December 31, 2012.
				608.Termination of
			 credit for electricity produced from certain renewable resources
				(a)In
			 generalSubsection (d) of section 45 is amended—
					(1)by striking
			 2013 in paragraph (1) and inserting 2012,
			 and
					(2)by striking
			 2014 each place it appears in paragraphs (2), (3), (4), (6),
			 (7), (9), and (11) and inserting 2012.
					(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
				609.Repeal of
			 credit for producing oil and gas from marginal wells
				(a)In
			 generalSection 45I is repealed.
				(b)Conforming
			 amendmentSubsection (b) of section 38 is amended by striking
			 paragraph (19).
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 45I.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 production in taxable years beginning after December 31, 2012.
				610.Termination of
			 credit for production from advanced nuclear power facilities
				(a)In
			 generalSubparagraph (B) of section 45J(d)(1) is amended by
			 striking January 1, 2021 and inserting January 1,
			 2013.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
				611.Repeal of
			 credit for carbon dioxide sequestration
				(a)In
			 generalSection 45Q is repealed.
				(b)Effective
			 dateThe amendment made by this section shall apply to carbon
			 dioxide captured after December 31, 2012.
				612.Termination of
			 energy credit
				(a)In
			 generalSection 48 is amended—
					(1)by striking
			 January 1, 2017 each place it appears and inserting
			 January 1, 2013,
					(2)by striking
			 December 31, 2016 each place it appears and inserting
			 December 31, 2012, and
					(3)by striking
			 2012, or 2013 in subsection (a)(5)(C)(ii) and inserting
			 or 2012.
					(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
				613.Repeal of
			 qualifying advanced coal project
				(a)In
			 generalSection 48A is repealed.
				(b)Conforming
			 amendmentSection 46 is amended by striking paragraph (3) and by
			 redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5),
			 respectively.
				(c)Clerical
			 amendmentThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 48A.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
				614.Repeal of
			 qualifying gasification project credit
				(a)In
			 generalSection 48B is repealed.
				(b)Conforming
			 amendmentSection 46, as amended by section 613, is amended by
			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
				(c)Clerical
			 amendmentThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 48B.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
				615.Repeal of
			 American Recovery and Reinvestment Act of 2009 energy grant program
				(a)In
			 generalSection 1603 of division B of the American Recovery and
			 Reinvestment Act of 2009 is repealed.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2011.
				VIIRegulatory
			 Relief
			701.Legislative
			 stay
				(a)Establishment of
			 standardsIn place of the rules specified in subsection (b), and
			 notwithstanding the date by which such rules would otherwise be required to be
			 promulgated, the Administrator of the Environmental Protection Agency (in this
			 title referred to as the Administrator) shall—
					(1)propose
			 regulations for industrial, commercial, and institutional boilers and process
			 heaters, and commercial and industrial solid waste incinerator units, subject
			 to any of the rules specified in subsection (b)—
						(A)establishing
			 maximum achievable control technology standards, performance standards, and
			 other requirements under sections 112 and 129, as applicable, of the Clean Air
			 Act (42 U.S.C. 7412, 7429); and
						(B)identifying
			 non-hazardous secondary materials that, when used as fuels or ingredients in
			 combustion units of such boilers, process heaters, or incinerator units are
			 solid waste under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.;
			 commonly referred to as the Resource Conservation and Recovery
			 Act) for purposes of determining the extent to which such combustion
			 units are required to meet the emissions standards under section 112 of the
			 Clean Air Act (42 U.S.C. 7412) or the emission standards under section 129 of
			 such Act (42 U.S.C. 7429); and
						(2)finalize the
			 regulations on the date that is 15 months after the date of the enactment of
			 this Act.
					(b)Stay of earlier
			 rulesThe following rules are of no force or effect, shall be
			 treated as though such rules had never taken effect, and shall be replaced as
			 described in subsection (a):
					(1)National
			 Emission Standards for Hazardous Air Pollutants for Major Sources: Industrial,
			 Commercial, and Institutional Boilers and Process Heaters, published at
			 76 Fed. Reg. 15608 (March 21, 2011).
					(2)National
			 Emission Standards for Hazardous Air Pollutants for Area Sources: Industrial,
			 Commercial, and Institutional Boilers, published at 76 Fed. Reg. 15554
			 (March 21, 2011).
					(3)Standards
			 of Performance for New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units,
			 published at 76 Fed. Reg. 15704 (March 21, 2011).
					(4)Identification
			 of Non-Hazardous Secondary Materials That Are Solid Waste, published at
			 76 Fed. Reg. 15456 (March 21, 2011).
					(c)Inapplicability
			 of certain provisionsWith respect to any standard required by
			 subsection (a) to be promulgated in regulations under section 112 of the Clean
			 Air Act (42 U.S.C. 7412), the provisions of subsections (g)(2) and (j) of such
			 section 112 shall not apply prior to the effective date of the standard
			 specified in such regulations.
				702.Compliance
			 dates
				(a)Establishment of
			 compliance datesFor each regulation promulgated pursuant to
			 section 701, the Administrator—
					(1)shall establish a
			 date for compliance with standards and requirements under such regulation that
			 is, notwithstanding any other provision of law, not earlier than 5 years after
			 the effective date of the regulation; and
					(2)in proposing a
			 date for such compliance, shall take into consideration—
						(A)the costs of
			 achieving emissions reductions;
						(B)any non-air
			 quality health and environmental impact and energy requirements of the
			 standards and requirements;
						(C)the feasibility of
			 implementing the standards and requirements, including the time needed
			 to—
							(i)obtain necessary
			 permit approvals; and
							(ii)procure, install,
			 and test control equipment;
							(D)the availability
			 of equipment, suppliers, and labor, given the requirements of the regulation
			 and other proposed or finalized regulations of the Environmental Protection
			 Agency; and
						(E)potential net
			 employment impacts.
						(b)New
			 sourcesThe date on which the Administrator proposes a regulation
			 pursuant to section 701(a)(1) establishing an emission standard under section
			 112 or 129 of the Clean Air Act (42 U.S.C. 7412, 7429) shall be treated as the
			 date on which the Administrator first proposes such a regulation for purposes
			 of applying the definition of a new source under section 112(a)(4) of such Act
			 (42 U.S.C. 7412(a)(4)) or the definition of a new solid waste incineration unit
			 under section 129(g)(2) of such Act (42 U.S.C. 7429(g)(2)).
				(c)Rule of
			 constructionNothing in this title shall be construed to restrict
			 or otherwise affect the provisions of paragraphs (3)(B) and (4) of section
			 112(i) of the Clean Air Act (42 U.S.C. 7412(i)).
				703.Energy recovery
			 and conservationNotwithstanding any other provision of law,
			 and to ensure the recovery and conservation of energy consistent with the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.; commonly referred to as the
			 Resource Conservation and Recovery Act), in promulgating rules
			 under section 701(a) addressing the subject matter of the rules specified in
			 paragraphs (3) and (4) of section 701(b), the Administrator—
				(1)shall adopt the
			 definitions of the terms commercial and industrial solid waste
			 incineration unit, commercial and industrial waste, and
			 contained gaseous material in the rule entitled Standards
			 of Performance for New Stationary Sources and Emission Guidelines for Existing
			 Sources: Commercial and Industrial Solid Waste Incineration Units,
			 published at 65 Fed. Reg. 75338 (December 1, 2000); and
				(2)shall identify
			 non-hazardous secondary material to be solid waste only if—
					(A)the material meets
			 such definition of commercial and industrial waste; or
					(B)if the material is
			 a gas, it meets such definition of contained gaseous material.
					704.Other
			 provisions
				(a)Establishment of
			 standards achievable in practiceIn promulgating rules under
			 section 701(a), the Administrator shall ensure that emissions standards for
			 existing and new sources established under section 112 or 129 of the Clean Air
			 Act (42 U.S.C. 7412, 7429), as applicable, can be met under actual operating
			 conditions consistently and concurrently with emission standards for all other
			 air pollutants regulated by the rule for the source category, taking into
			 account variability in actual source performance, source design, fuels, inputs,
			 controls, ability to measure the pollutant emissions, and operating
			 conditions.
				(b)Regulatory
			 alternativesFor each regulation promulgated pursuant to section
			 701(a), from among the range of regulatory alternatives authorized under the
			 Clean Air Act (42 U.S.C. 7401 et seq.) including work practice standards under
			 section 112(h) of such Act (42 U.S.C. 7412(h)), the Administrator shall impose
			 the least burdensome, consistent with the purposes of such Act and Executive
			 Order No. 13563 published at 76 Fed. Reg. 3821 (January 21, 2011).
				(c)Deduction for
			 capital expenditures relating to energy property
					(1)In
			 general
						(A)In
			 generalPart VI of subchapter B of chapter 1 is amended by
			 inserting after section 179E the following new section:
							
								179F.Election to
				expense property used in the production of energy
									(a)Treatment as
				expensesA taxpayer may elect to treat the cost of any property
				used in the production of energy as an expense which is not chargeable to
				capital account. Any cost so treated shall be allowed as a deduction for the
				taxable year in which the property is placed in service.
									(b)Election
										(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer’s return of the tax imposed by this chapter for the
				taxable year. Such election shall specify the property to which the election
				applies and shall be made in such manner as the Secretary may by regulations
				prescribe.
										(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
										(c)Property used in
				the production of energyFor purposes of this section, the term
				property used in the production of energy means property—
										(1)used in the
				production of energy,
										(2)the original use
				of which commences with the taxpayer, and
										(3)which is placed in
				service by the taxpayer after the date of the enactment of this section.
										(d)CoordinationNo
				expenditures shall be taken into account under subsection (a) with respect to
				the portion of the cost of any property taken into account in determining a
				credit or deduction under any other section of this chapter.
									(e)Basis
				reductionFor purposes of this subtitle, if a deduction is
				allowed under this section with respect to any property, the basis of such
				property shall be reduced by the amount of the deduction so allowed.
									(f)ReportingNo
				deduction shall be allowed under subsection (a) to any taxpayer for any taxable
				year unless such taxpayer files with the Secretary a report containing such
				information with respect to the operation of the mines of the taxpayer as the
				Secretary shall
				require.
									.
						(B)Section 1016(a) is
			 amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
							
								(38)to the extent
				provided in section
				179F(e).
								.
						(C)Section 263(a)(1)
			 of the Internal Revenue Code of 1986 (relating to capital expenditures) is
			 amended by striking or at the end of subparagraph (K), by
			 striking the period at the end of paragraph (L) and inserting ,
			 or, and by adding at the end the following new subparagraph:
							
								(M)expenditures for
				which a deduction is allowed under section
				179F.
								.
						(D)Section 1245(a) of
			 such Code is amended by inserting 179F, after
			 179E, both places it appears in paragraphs (2)(C) and
			 (3)(C).
						(E)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 179E the following new
			 item:
							
								
									Sec. 179F. Election to expense property used in the production
				of
				energy.
								
								.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2012.
					705.Management and
			 disposal of coal combustion residuals
				(a)Amendment to
			 subtitle D of the Solid Waste Disposal ActSubtitle D of the Solid Waste Disposal Act
			 (42 U.S.C. 6941 et seq.) is amended by adding at the end the following new
			 section:
					
						4011.Management and
				disposal of coal combustion residuals
							(a)State permit
				programs for coal combustion residualsEach State may adopt and
				implement a coal combustion residuals permit program.
							(b)State
				actions
								(1)NotificationNot
				later than 6 months after the date of enactment of this section (except as
				provided by the deadline identified under subsection (d)(2)(B)), the Governor
				of each State shall notify the Administrator, in writing, whether such State
				will adopt and implement a coal combustion residuals permit program.
								(2)Certification
									(A)In
				generalNot later than 36 months after the date of enactment of
				this section (except as provided in subsections (f)(1)(A) and (f)(1)(C)), in
				the case of a State that has notified the Administrator that it will implement
				a coal combustion residuals permit program, the head of the lead State agency
				responsible for implementing the coal combustion residuals permit program shall
				submit to the Administrator a certification that such coal combustion residuals
				permit program meets the specifications described in subsection (c)(1).
									(B)ContentsA
				certification submitted under this paragraph shall include—
										(i)a letter
				identifying the lead State agency responsible for implementing the coal
				combustion residuals permit program, signed by the head of such agency;
										(ii)identification of
				any other State agencies involved with the implementation of the coal
				combustion residuals permit program;
										(iii)a narrative
				description that provides an explanation of how the State will ensure that the
				coal combustion residuals permit program meets the requirements of this
				section, including a description of the State’s—
											(I)process to inspect
				or otherwise determine compliance with such permit program;
											(II)process to
				enforce the requirements of such permit program; and
											(III)public
				participation process for the promulgation, amendment, or repeal of regulations
				for, and the issuance of permits under, such permit program;
											(iv)a legal
				certification that the State has, at the time of certification, fully effective
				statutes or regulations necessary to implement a coal combustion residuals
				permit program that meets the specifications described in subsection (c)(1);
				and
										(v)copies of State
				statutes and regulations described in clause (iv).
										(3)Maintenance of
				4005(c) or 3006 programIn order
				to adopt or implement a coal combustion residuals permit program under this
				section (including pursuant to subsection (f)), the State agency responsible
				for implementing a coal combustion residuals permit program in a State shall
				maintain an approved program under section 4005(c) or an authorized program
				under section 3006.
								(c)Permit program
				specifications
								(1)Minimum
				requirementsThe specifications described in this subsection for
				a coal combustion residuals permit program are as follows:
									(A)The revised
				criteria described in paragraph (2) shall apply to a coal combustion residuals
				permit program, except as provided in paragraph (3).
									(B)Each structure
				shall be, in accordance with generally accepted engineering standards for the
				structural integrity of such structures, designed, constructed, and maintained
				to provide for containment of the maximum volumes of coal combustion residuals
				appropriate for the structure. If a structure is determined by the head of the
				agency responsible for implementing the coal combustion residuals permit
				program to be deficient, the head of such agency has authority to require
				action to correct the deficiency according to a schedule determined by such
				agency. If the identified deficiency is not corrected according to such
				schedule, the head of such agency has authority to require that the structure
				close in accordance with subsection (h).
									(C)The coal
				combustion residuals permit program shall apply the revised criteria
				promulgated pursuant to section 4010(c) for location, design, groundwater
				monitoring, corrective action, financial assurance, closure, and post-closure
				described in paragraph (2) and the specifications described in this paragraph
				to surface impoundments.
									(D)If a structure
				that is classified as posing a high hazard potential pursuant to the guidelines
				published by the Federal Emergency Management Agency entitled Federal
				Guidelines for Dam Safety: Hazard Potential Classification System for
				Dams (FEMA Publication Number 333) is determined by the head of the
				agency responsible for implementing the coal combustion residuals permit
				program to be deficient with respect to the structural integrity requirement in
				subparagraph (B), the head of such agency has authority to require action to
				correct the deficiency according to a schedule determined by such agency. If
				the identified deficiency is not corrected according to such schedule, the head
				of such agency has authority to require that the structure close in accordance
				with subsection (h).
									(E)New structures
				that first receive coal combustion residuals after the date of enactment of
				this section shall be constructed with a base located a minimum of two feet
				above the upper limit of the natural water table.
									(F)In the case of a
				coal combustion residuals permit program implemented by a State, the State has
				the authority to inspect structures and implement and enforce such permit
				program.
									(G)In the case of a
				coal combustion residuals permit program implemented by a State, the State has
				the authority to address wind dispersal of dust from coal combustion residuals
				by requiring dust control measures, as determined appropriate by the head of
				the lead State agency responsible for implementing the coal combustion
				residuals permit program.
									(2)Revised
				criteriaThe revised criteria described in this paragraph
				are—
									(A)the revised
				criteria for design, groundwater monitoring, corrective action, closure, and
				post-closure, for structures, including—
										(i)for new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals after the date of enactment of this section, the
				revised criteria regarding design requirements described in section 258.40 of
				title 40, Code of Federal Regulations; and
										(ii)for all
				structures that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria regarding groundwater monitoring and
				corrective action requirements described in subpart E of part 258 of title 40,
				Code of Federal Regulations, except that, for the purposes of this paragraph,
				such revised criteria shall also include—
											(I)for the purposes
				of detection monitoring, the constituents boron, chloride, conductivity,
				fluoride, mercury, pH, sulfate, sulfide, and total dissolved solids; and
											(II)for the purposes
				of assessment monitoring, the constituents aluminum, boron, chloride, fluoride,
				iron, manganese, molybdenum, pH, sulfate, and total dissolved solids;
											(B)the revised
				criteria for location restrictions described in—
										(i)for new
				structures, and lateral expansions of existing structures, that first receive
				coal combustion residuals after the date of enactment of this section, sections
				258.11 through 258.15 of title 40, Code of Federal Regulations; and
										(ii)for existing
				structures that receive coal combustion residuals after the date of enactment
				of this section, sections 258.11 and 258.15 of title 40, Code of Federal
				Regulations;
										(C)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for air quality described in section 258.24 of
				title 40, Code of Federal Regulations;
									(D)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for financial assurance described in subpart G of
				part 258 of title 40, Code of Federal Regulations;
									(E)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for surface water described in section 258.27 of
				title 40, Code of Federal Regulations;
									(F)for all structures
				that receive coal combustion residuals after the date of enactment of this
				section, the revised criteria for recordkeeping described in section 258.29 of
				title 40, Code of Federal Regulations;
									(G)for landfills and
				other land-based units, other than surface impoundments, that receive coal
				combustion residuals after the date of enactment of this section, the revised
				criteria for run-on and run-off control systems described in section 258.26 of
				title 40, Code of Federal Regulations; and
									(H)for surface
				impoundments that receive coal combustion residuals after the date of enactment
				of this section, the revised criteria for run-off control systems described in
				section 258.26(a)(2) of title 40, Code of Federal Regulations.
									(3)Applicability of
				certain requirementsA State may determine that one or more of
				the requirements of the revised criteria described in paragraph (2) is not
				needed for the management of coal combustion residuals in that State, and may
				decline to apply such requirement as part of its coal combustion residuals
				permit program. If a State declines to apply a requirement under this
				paragraph, the State shall include in the certification under subsection (b)(2)
				a description of such requirement and the reasons such requirement is not
				needed in the State. If the Administrator determines that a State determination
				under this paragraph does not accurately reflect the needs for the management
				of coal combustion residuals in the State, the Administrator may treat such
				State determination as a deficiency under subsection (d).
								(d)Written notice
				and opportunity to remedy
								(1)In
				generalThe Administrator shall provide to a State written notice
				and an opportunity to remedy deficiencies in accordance with paragraph (2) if
				at any time the State—
									(A)does not satisfy
				the notification requirement under subsection (b)(1);
									(B)has not submitted
				a certification under subsection (b)(2);
									(C)does not satisfy
				the maintenance requirement under subsection (b)(3); or
									(D)is not
				implementing a coal combustion residuals permit program that meets the
				specifications described in subsection (c)(1).
									(2)Contents of
				notice; deadline for responseA notice provided under this
				subsection shall—
									(A)include findings
				of the Administrator detailing any applicable deficiencies in—
										(i)compliance by the
				State with the notification requirement under subsection (b)(1);
										(ii)compliance by the
				State with the certification requirement under subsection (b)(2);
										(iii)compliance by
				the State with the maintenance requirement under subsection (b)(3); and
										(iv)the State coal
				combustion residuals permit program in meeting the specifications described in
				subsection (c)(1); and
										(B)identify, in
				collaboration with the State, a reasonable deadline, which shall be not sooner
				than 6 months after the State receives the notice, by which the State shall
				remedy the deficiencies detailed under subparagraph (A).
									(e)Implementation
				by Administrator
								(1)In
				generalThe Administrator shall implement a coal combustion
				residuals permit program for a State only in the following
				circumstances:
									(A)If the Governor of
				such State notifies the Administrator under subsection (b)(1) that such State
				will not adopt and implement such a permit program.
									(B)If such State has
				received a notice under subsection (d) and, after any review brought by the
				State under section 7006, fails, by the deadline identified in such notice
				under subsection (d)(2)(B), to remedy the deficiencies detailed in such notice
				under subsection (d)(2)(A).
									(C)If such State
				informs the Administrator, in writing, that such State will no longer implement
				such a permit program.
									(2)RequirementsIf
				the Administrator implements a coal combustion residuals permit program for a
				State under paragraph (1), such permit program shall consist of the
				specifications described in subsection (c)(1).
								(3)EnforcementIf
				the Administrator implements a coal combustion residuals permit program for a
				State under paragraph (1), the authorities referred to in section 4005(c)(2)(A)
				shall apply with respect to coal combustion residuals and structures and the
				Administrator may use such authorities to inspect, gather information, and
				enforce the requirements of this section in the State.
								(f)State control
				after implementation by Administrator
								(1)State
				control
									(A)New adoption and
				implementation by StateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(A), the State may adopt and implement such a permit program by—
										(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
										(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
										(iii)receiving from
				the Administrator—
											(I)a determination
				that the State coal combustion residuals permit program meets the
				specifications described in subsection (c)(1); and
											(II)a timeline for
				transition of control of the coal combustion residuals permit program.
											(B)Remedying
				deficient permit programFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(B), the State may adopt and implement such a permit program by—
										(i)remedying the
				deficiencies detailed in the notice provided under subsection (d)(2)(A);
				and
										(ii)receiving from
				the Administrator—
											(I)a determination
				that the deficiencies detailed in such notice have been remedied; and
											(II)a timeline for
				transition of control of the coal combustion residuals permit program.
											(C)Resumption of
				implementation by StateFor a State for which the Administrator
				is implementing a coal combustion residuals permit program under subsection
				(e)(1)(C), the State may adopt and implement such a permit program by—
										(i)notifying the
				Administrator that the State will adopt and implement such a permit
				program;
										(ii)not later than 6
				months after the date of such notification, submitting to the Administrator a
				certification under subsection (b)(2); and
										(iii)receiving from
				the Administrator—
											(I)a determination
				that the State coal combustion residuals permit program meets the
				specifications described in subsection (c)(1); and
											(II)a timeline for
				transition of control of the coal combustion residuals permit program.
											(2)Review of
				determination
									(A)Determination
				requiredThe Administrator shall make a determination under
				paragraph (1) not later than 90 days after the date on which the State submits
				a certification under paragraph (1)(A)(ii) or (1)(C)(ii), or notifies the
				Administrator that the deficiencies have been remedied pursuant to paragraph
				(1)(B)(i), as applicable.
									(B)ReviewA
				State may obtain a review of a determination by the Administrator under
				paragraph (1) as if such determination was a final regulation for purposes of
				section 7006.
									(3)Implementation
				during transition
									(A)Effect on
				actions and ordersActions taken or orders issued pursuant to a
				coal combustion residuals permit program shall remain in effect if—
										(i)a State takes
				control of its coal combustion residuals permit program from the Administrator
				under paragraph (1); or
										(ii)the Administrator
				takes control of a coal combustion residuals permit program from a State under
				subsection (e).
										(B)Change in
				requirementsSubparagraph (A) shall apply to such actions and
				orders until such time as the Administrator or the head of the lead State
				agency responsible for implementing the coal combustion residuals permit
				program, as applicable—
										(i)implements changes
				to the requirements of the coal combustion residuals permit program with
				respect to the basis for the action or order; or
										(ii)certifies the
				completion of a corrective action that is the subject of the action or
				order.
										(4)Single permit
				programIf a State adopts and implements a coal combustion
				residuals permit program under this subsection, the Administrator shall cease
				to implement the permit program implemented under subsection (e) for such
				State.
								(g)Effect on
				determination under 4005(c) or
				3006The Administrator shall not consider the implementation of a
				coal combustion residuals permit program by the Administrator under subsection
				(e) in making a determination of approval for a permit program or other system
				of prior approval and conditions under section 4005(c) or of authorization for
				a program under section 3006.
							(h)ClosureIf
				it is determined, pursuant to a coal combustion residuals permit program, that
				a structure should close, the time period and method for the closure of such
				structure shall be set forth in a closure plan that establishes a deadline for
				completion and that takes into account the nature and the site-specific
				characteristics of the structure to be closed. In the case of a surface
				impoundment, the closure plan shall require, at a minimum, the removal of
				liquid and the stabilization of remaining waste, as necessary to support the
				final cover.
							(i)Authority
								(1)State
				authorityNothing in this section shall preclude or deny any
				right of any State to adopt or enforce any regulation or requirement respecting
				coal combustion residuals that is more stringent or broader in scope than a
				regulation or requirement under this section.
								(2)Authority of the
				Administrator
									(A)In
				generalExcept as provided in subsection (e) of this section and
				section 6005 of this title, the Administrator shall, with respect to the
				regulation of coal combustion residuals, defer to the States pursuant to this
				section.
									(B)Imminent
				hazardNothing in this section shall be construed to affect the
				authority of the Administrator under section 7003 with respect to coal
				combustion residuals.
									(C)Technical and
				enforcement assistance only upon requestUpon request from the
				head of a lead State agency that is implementing a coal combustion residuals
				permit program, the Administrator may provide to such State agency only the
				technical or enforcement assistance requested.
									(3)Citizen
				suitsNothing in this section shall be construed to affect the
				authority of a person to commence a civil action in accordance with section
				7002.
								(j)Mine reclamation
				activitiesA coal combustion residuals permit program implemented
				under subsection (e) by the Administrator shall not apply to the utilization,
				placement, and storage of coal combustion residuals at surface mining and
				reclamation operations.
							(k)DefinitionsIn
				this section:
								(1)Coal combustion
				residualsThe term coal combustion residuals
				means—
									(A)the solid wastes
				listed in section 3001(b)(3)(A)(i), including recoverable materials from such
				wastes;
									(B)coal combustion
				wastes that are co-managed with wastes produced in conjunction with the
				combustion of coal, provided that such wastes are not segregated and disposed
				of separately from the coal combustion wastes and comprise a relatively small
				proportion of the total wastes being disposed in the structure;
									(C)fluidized bed
				combustion wastes;
									(D)wastes from the
				co-burning of coal with nonhazardous secondary materials provided that coal
				makes up at least 50 percent of the total fuel burned; and
									(E)wastes from the
				co-burning of coal with materials described in subparagraph (A) that are
				recovered from monofills.
									(2)Coal combustion
				residuals permit programThe term coal combustion
				residuals permit program means a permit program or other system of
				prior approval and conditions that is adopted by or for a State for the
				management and disposal of coal combustion residuals to the extent such
				activities occur in structures in such State.
								(3)StructureThe
				term structure means a landfill, surface impoundment, or other
				land-based unit which may receive coal combustion residuals.
								(4)Revised
				criteriaThe term revised criteria means the
				criteria promulgated for municipal solid waste landfill units under section
				4004(a) and under section 1008(a)(3), as revised under section 4010(c) in
				accordance with the requirement of such section that the criteria protect human
				health and the
				environment.
								.
				(b)Conforming
			 amendmentThe table of contents contained in section 1001 of the
			 Solid Waste Disposal Act is amended by inserting after the item relating to
			 section 4010 the following:
					
						
							Sec. 4011. Management and disposal of coal
				combustion
				residuals.
						
						.
				(c)2000 Regulatory
			 determinationNothing in this
			 section, or the amendments made by this section, shall be construed to alter in
			 any manner the Environmental Protection Agency’s regulatory determination
			 entitled Notice of Regulatory Determination on Wastes from the
			 Combustion of Fossil Fuels, published at 65 Fed. Reg. 32214 (May 22,
			 2000), that the fossil fuel combustion wastes addressed in that determination
			 do not warrant regulation under subtitle C of the Solid Waste Disposal Act (42
			 U.S.C. 6921 et seq.).
				VIIIAttainment of
			 National Ambient Air Quality Standards
			801.Air quality
			 monitoring and modeling methodologies
				(a)Nonattainment
			 designation To be based on monitoring dataSection 107 of the
			 Clean Air Act (42 U.S.C. 7407) is amended by adding at the end the
			 following:
					
						(f)Nonattainment
				designation To be based on monitoring dataAny designation or redesignation of an area
				or portion of an area within a State or interstate area as a nonattainment area
				for a pollutant within the meaning of subsection (d)(1)(A)(i) shall—
							(1)be based on
				monitoring data; and
							(2)not take into
				consideration modeling
				data.
							.
				(b)Air quality
			 modeling methodologies
					(1)MethodologiesSection
			 110 of the Clean Air Act (42 U.S.C. 7410) is amended by adding at the end the
			 following:
						
							(d)Air quality
				modeling methodologiesThe
				Administrator shall, by regulation, set forth the air quality modeling
				methodologies required to be used for purposes of air quality modeling pursuant
				to subsection
				(a)(2)(K).
							.
					(2)RegulationsThe
			 Administrator of the Environmental Protection Agency shall promulgate final
			 regulations, as required by section 110(d) of the Clean Air Act, as added by
			 paragraph (1), not later than one year after the date of the enactment of this
			 Act.
					802.Extending
			 compliance for NAAQS attainment for downwind StatesSection 181 of the Clean Air Act (42 U.S.C.
			 7511) is amended by adding at the end the following:
				
					(d)Extended
				attainment date for certain downwind areas
						(1)DefinitionsIn
				this subsection:
							(A)The term
				upwind area means an area that—
								(i)affects
				nonattainment in another area (in this subsection referred to as the
				downwind area); and
								(ii)is either—
									(I)a nonattainment
				area with a later attainment date than the downwind area; or
									(II)an area in
				another State that the Administrator has found to be significantly contributing
				to nonattainment in the downwind area in violation of section 110(a)(2)(D) and
				for which the Administrator has established requirements through notice and
				comment rulemaking to reduce the emissions causing such significant
				contribution.
									(B)The term
				current classification means the classification of a downwind
				area under this section at the time of the determination under paragraph
				(2).
							(2)ExtensionNotwithstanding
				subsection (b)(2), a downwind area that is not in attainment within 18 months
				of the attainment deadline required under this section may seek an extension of
				time to come into attainment by petitioning the Administrator for such an
				extension. If the Administrator—
							(A)determines that
				the area is a downwind area with respect to a particular national ambient air
				quality standard for ozone;
							(B)approves a plan
				revision for such area as provided in paragraph (3) prior to a reclassification
				under subsection (b)(2)(A); and
							(C)determines that
				the petitioning downwind area has demonstrated that it is affected by transport
				from an upwind area to a degree that affects the area’s ability to
				attain,
							the
				Administrator, in lieu of such reclassification, may extend the attainment date
				for such downwind area for such standard in accordance with paragraph
				(5).(3)ApprovalIn
				order to extend the attainment date for a downwind area under this subsection,
				the Administrator may approve a revision of the applicable implementation plan
				for the downwind area for the national ambient air quality standard
				that—
							(A)complies with all
				requirements of this Act applicable under the current classification of the
				downwind area, including any requirements applicable to the area under section
				172(c) for such standard;
							(B)includes any
				additional measures needed to demonstrate attainment by the extended attainment
				date provided under this subsection, and provides for implementation of those
				measures as expeditiously as practicable; and
							(C)provides
				appropriate measures to ensure that no area downwind of the area receiving the
				extended attainment date will be affected by transport to a degree that affects
				the other area’s ability to attain.
							(4)Prior
				reclassification determinationIf, after April 1, 2003, and prior
				to the time the 1-hour ozone standard no longer applies to a downwind area, the
				Administrator made a reclassification determination under subsection (b)(2)(A)
				for such downwind area, and the Administrator approves a plan consistent with
				subparagraphs (A) and (B) for such area, the reclassification shall be
				withdrawn and, for purposes of implementing the 8-hour ozone national ambient
				air quality standard, the area shall be treated as if the reclassification
				never occurred. Such plan must be submitted no later than 12 months following
				enactment of this subsection, and—
							(A)the plan revision
				for the downwind area must comply with all control and planning requirements of
				this Act applicable under the classification that applied immediately prior to
				reclassification, including any requirements applicable to the area under
				section 172(c) for such standard; and
							(B)the plan must
				include any additional measures needed to demonstrate attainment no later than
				the date on which the last reductions in pollution transport that have been
				found by the Administrator to significantly contribute to nonattainment are
				required to be achieved by the upwind area or areas.
							(5)Extended
				dateThe attainment date extended under this subsection shall
				provide for attainment of such national ambient air quality standard for ozone
				in the downwind area as expeditiously as practicable but no later than the new
				date that the area would have been subject to had it been reclassified under
				subsection (b)(2).
						(6)RulemakingWithin
				12 months after the enactment of this subsection, the Administrator shall,
				after notice and comment, promulgate rules to determine, for purposes of
				paragraphs (2) and (3), when an area is affected by transport to a degree that
				affects the area’s ability to attain. The purpose of such rules shall be to
				ensure that downwind areas are not unjustly
				penalized.
						.
			IXSub-Basin
			 Reporting of Greenhouse Gas Emissions
			901.Sub-basin
			 reporting of greenhouse gas emissionsSection 114 of the Clean Air Act (42 U.S.C.
			 7414) is amended by adding at the end the following:
				
					(e)Reporting of
				greenhouse gas emissions from petroleum and natural gas systemsIn requiring any owner or operator of any
				facility in the petroleum and natural gas system source category (as such terms
				are used in part 98 of title 40, Code of Federal Regulations, and any successor
				regulations) to report greenhouse gas emissions from facilities in such
				category, the Administrator shall allow the owner or operator, at its
				election—
						(1)to designate
				sub-basins consisting of similar fields within a larger basin; and
						(2)to report such
				emissions from such sub-basins instead of reporting such emissions from the
				larger
				basin.
						.
			XImplementation of
			 National Ocean Policy
			1001.Prohibition on
			 use of funds
				(a)Federal
			 departments and agencies are prohibited from performing activities to implement
			 Executive Order 13547.
				XIOther
			 Provisions
			1101.Administrative
			 recordThe administrative
			 record compiled by an agency regarding an application for a permit,
			 authorization, or other agency action involving a Priority Energy Project shall
			 be the sole and exclusive record for any appeal or review of the permit action
			 or other activity by that agency or other agency, as applicable. Upon final
			 agency action, such record shall be closed and shall not be subject to any
			 further evidentiary proceedings or requirements unless requested by the
			 applicant.
			1102.Statement of
			 energy effects
				(a)Preparation
					(1)RequirementAn
			 agency shall prepare and submit a Statement of Energy Effects to the
			 Administrator of the Office of Information and Regulatory Affairs of the Office
			 of Management and Budget, for each proposed significant energy action.
					(2)ContentsA
			 Statement of Energy Effects shall consist of a detailed statement by the agency
			 responsible for the significant energy action relating to—
						(A)any adverse
			 effects on energy supply, distribution, or use (including a shortfall in
			 supply, price increases, and increased use of foreign supplies) should the
			 proposal be implemented; and
						(B)reasonable
			 alternatives to the action with adverse energy effects, and the expected
			 effects of such alternatives on energy supply, distribution, and use.
						(3)Guidance and
			 consultationThe Administrator of the Office of Information and
			 Regulatory Affairs shall provide guidance to the agencies on the implementation
			 of this section and shall consult with other agencies as appropriate in the
			 implementation of this section.
					(b)PublicationAgencies
			 shall publish their Statements of Energy Effects, or a summary thereof, in each
			 related notice of proposed rulemaking and in any resulting final rule.
				(c)DefinitionsFor
			 purposes of this subsection—
					(1)the term
			 agency has the meaning given that term in paragraph (1) of
			 section 3502 of title 44, United States Code, except that the term does not
			 include an independent regulatory agency, as defined in paragraph (5) of that
			 section; and
					(2)the term
			 significant energy action means any action by an agency that is
			 expected to lead to promulgation of a final regulation and that—
						(A)is likely to have
			 a significant adverse effect on the supply, distribution, or use of energy;
			 or
						(B)is designated by
			 the Administrator of the Office of Information and Regulatory Affairs as a
			 significant energy action.
						1103.Priority-Energy
			 Project permit durationThe
			 approval to construct or operate a Priority Energy Project pursuant to any
			 Federal permit, as applicable, shall remain valid and authorized for the later
			 of—
				(1)18 months
			 following the date on which the last permit needed by a Priority Energy Project
			 to commence construction or operation is final and no longer subject to
			 judicial review;
				(2)3 years; or
				(3)in the case of a
			 nationwide permit issued by the Army Corps of Engineers pursuant to part 330 of
			 title 33, Code of Federal Regulations, 5 years.
				1104.Exemption for
			 takings of migratory bird incidental to energy development and
			 productionSection 6 of The
			 Migratory Bird Treaty Act (16 U.S.C. 707) is amended in subsection (a) by
			 striking not more than and all that follows through the end of
			 the subsection and inserting not more than $1,000..
			
